Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

September 27, 2018

among

EVENTBRITE, INC.,

The LENDERS party hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

SILICON VALLEY BANK and ROYAL BANK OF CANADA,

as Syndication Agents

and

COMERICA BANK,

as Documentation Agent

 

 

JPMORGAN CHASE BANK, N.A. and GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01    Defined Terms

     1  

SECTION 1.02    Terms Generally

     35  

SECTION 1.03    Accounting Terms; GAAP

     35  

SECTION 1.04    Certain Calculations and Tests

     36  

SECTION 1.05    Interest Rates

     37  

ARTICLE II THE CREDITS

     37  

SECTION 2.01    Term Commitments

     37  

SECTION 2.02    Procedure for Term Loan Borrowing

     37  

SECTION 2.03    Repayment of Term Loans

     38  

SECTION 2.04    Revolving Credit Commitments

     38  

SECTION 2.05    Loans and Borrowings

     38  

SECTION 2.06    Requests for Revolving Credit Borrowings

     39  

SECTION 2.07    Letters of Credit

     40  

SECTION 2.08    Funding of Borrowings

     44  

SECTION 2.09    Interest Elections

     45  

SECTION 2.10    Termination and Reduction of the Commitments; Incremental Credit
Extensions

     46  

SECTION 2.11    Repayment of Revolving Credit Loans; Register; Evidence of Debt;
Disqualified Lenders List

     51  

SECTION 2.12    Prepayment of Loans

     52  

SECTION 2.13    Fees

     54  

SECTION 2.14    Interest

     54  

SECTION 2.15    Alternate Rate of Interest

     55  

SECTION 2.16    Increased Costs

     56  

SECTION 2.17    Break Funding Payments

     58  

SECTION 2.18    Taxes

     58  

SECTION 2.19    Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     62  

SECTION 2.20    Mitigation Obligations; Replacement of Lenders

     63  

SECTION 2.21    Defaulting Lenders

     64  

SECTION 2.22    MIRE Event

     65  

SECTION 2.23    Refinancing Facilities

     65  

SECTION 2.24    Extension Amendments

     67  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     70  

SECTION 3.01    Organization; Powers

     70  

SECTION 3.02    Authorization; Enforceability

     70  

SECTION 3.03    Governmental Approvals; No Conflicts

     70  

SECTION 3.04    Financial Condition; No Material Adverse Change

     71  

SECTION 3.05    Properties

     71  

SECTION 3.06    Litigation and Environmental Matters

     71  

SECTION 3.07    Compliance with Laws and Contractual Obligations

     72  

SECTION 3.08    Investment Company Act Status

     72  

SECTION 3.09    Taxes

     72  

SECTION 3.10    ERISA

     72  



--------------------------------------------------------------------------------

     Page  

SECTION 3.11    Disclosure; Accuracy of Information

     72  

SECTION 3.12    Margin Regulations

     73  

SECTION 3.13    [Reserved]

     73  

SECTION 3.14    No Default

     73  

SECTION 3.15    Subsidiaries

     73  

SECTION 3.16    Security Documents

     73  

SECTION 3.17    Anti-Corruption Laws and Sanctions; USA PATRIOT Act

     73  

SECTION 3.18    Solvency

     74  

SECTION 3.19    EEA Financial Institution

     74  

ARTICLE IV CONDITIONS

     74  

SECTION 4.01    Conditions to Closing Date

     74  

SECTION 4.02    Each Credit Event

     76  

ARTICLE V AFFIRMATIVE COVENANTS

     77  

SECTION 5.01    Financial Statements and Other Information

     77  

SECTION 5.02    Notices of Material Events

     78  

SECTION 5.03    Existence; Conduct of Business

     79  

SECTION 5.04    Payment of Taxes and Other Obligations

     79  

SECTION 5.05    Maintenance of Properties

     79  

SECTION 5.06    Maintenance of Insurance

     79  

SECTION 5.07    Books and Records

     79  

SECTION 5.08    Inspection Rights

     79  

SECTION 5.09    Compliance with Laws and Contractual Obligations

     80  

SECTION 5.10    Use of Proceeds and Letters of Credit

     80  

SECTION 5.11    Additional Subsidiary Guarantors; Real Property; Further
Assurances

     80  

SECTION 5.12    Post-Closing Obligations

     84  

ARTICLE VI NEGATIVE COVENANTS

     84  

SECTION 6.01    Indebtedness

     84  

SECTION 6.02    Liens

     87  

SECTION 6.03    Mergers, Consolidations, Etc.

     89  

SECTION 6.04    Dispositions

     89  

SECTION 6.05    Lines of Business

     91  

SECTION 6.06    Investments and Acquisitions

     91  

SECTION 6.07    Restricted Payments

     93  

SECTION 6.08    Transactions with Affiliates

     94  

SECTION 6.09    Restrictive Agreements

     95  

SECTION 6.10    Optional Payments and Modifications of Subordinated Debt

     96  

SECTION 6.11    Financial Covenants

     97  

SECTION 6.12    Sale-Leasebacks

     97  

SECTION 6.13    Changes in Fiscal Periods

     97  

SECTION 6.14    Amendments to Organizational Documents

     97  

SECTION 6.15    Use of Proceeds and Letters of Credit

     97  

ARTICLE VII EVENTS OF DEFAULT

     98  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     100  

SECTION 8.01    Authorization and Action

     100  

SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc.

     102  



--------------------------------------------------------------------------------

     Page  

SECTION 8.03    Posting of Communications

     103  

SECTION 8.04    The Administrative Agent Individually

     105  

SECTION 8.05    Successor Administrative Agent

     105  

SECTION 8.06    Acknowledgements of Lenders and Issuing Lenders

     106  

SECTION 8.07    Collateral Matters

     106  

SECTION 8.08    Credit Bidding

     107  

SECTION 8.09    Certain ERISA Matters

     108  

ARTICLE IX MISCELLANEOUS

     109  

SECTION 9.01    Notices

     109  

SECTION 9.02    Waivers; Amendments

     110  

SECTION 9.03    Expenses; Indemnity; Damage Waiver

     111  

SECTION 9.04    Successors and Assigns; Participations

     113  

SECTION 9.05    Survival

     118  

SECTION 9.06    Counterparts; Integration; Effectiveness

     118  

SECTION 9.07    Severability

     118  

SECTION 9.08    Right of Setoff

     119  

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process

     119  

SECTION 9.10    WAIVER OF JURY TRIAL

     120  

SECTION 9.11    Headings

     120  

SECTION 9.12    Confidentiality

     120  

SECTION 9.13    USA PATRIOT Act

     122  

SECTION 9.14    Collateral Matters; Release of Guarantees and Liens

     122  

SECTION 9.15    No Advisory or Fiduciary Responsibility

     123  

SECTION 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     124  



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

SCHEDULE 1.01(b)

SCHEDULE 1.01(c)

SCHEDULE 1.01(d)

SCHEDULE 3.06(a)

SCHEDULE 3.06(b)

SCHEDULE 3.15

SCHEDULE 5.12

SCHEDULE 6.01

SCHEDULE 6.02

SCHEDULE 6.06

SCHEDULE 6.09

SCHEDULE 9.01

EXHIBIT A

EXHIBIT B

EXHIBIT C

EXHIBIT D-1

EXHIBIT D-2

EXHIBIT E

EXHIBIT F

EXHIBIT G

EXHIBIT H

EXHIBIT I

  

— Commitments

— Mortgaged Properties

— Consolidated Adjusted EBITDA

— Permitted Holders

— Litigation

— Environmental Matters

— Subsidiaries

— Post-Closing Obligations

— Existing Indebtedness

— Existing Liens

— Existing Investments

— Restrictive Agreements

— Addresses for Notices

Form of Assignment and Assumption

Form of Borrowing Request

Form of Interest Election Request

Form of Term Loan Note

Form of Revolving Credit Note

Form of Subsidiary Joinder Agreement

Form of U.S. Tax Compliance Certificate

Form of Solvency Certificate

Form of Guaranty Agreement

Form of Security Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 27, 2018 (this “Agreement”), among
EVENTBRITE, INC., a Delaware corporation (the “Borrower”), the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (a) Term Loans in an original aggregate principal amount equal to $75,000,000
and (b) Revolving Credit Loans and Letters of Credit, at any time and from time
to time prior to the Revolving Credit Commitment Termination Date, in an
aggregate principal amount and/or undrawn face amount at any time outstanding of
up to $75,000,000, in each case, subject to increase as provided herein; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any other Loan Party, in
one transaction or a series of related transactions, of (a) Capital Stock of any
other Person if, after giving effect thereto, (i) more than 50% of the Capital
Stock of such other Person is owned by the Borrower or any other Subsidiary and
(ii) such other Person is consolidated with the Borrower in accordance with
GAAP, (b) all or substantially all of the assets of any other Person or
(c) assets constituting one or more business units of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.15 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, respectively, based upon
the Total Leverage Ratio as of the most recent determination date; provided that
prior to the delivery of the Borrower’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) of this Agreement (and the related
compliance certificate delivered pursuant to Section 5.01(c) of this Agreement)
for the first full quarter ending following the Closing Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Category 2:

 

Total Leverage Ratio:

      

ABR Spread

       

Eurodollar Spread

       

Commitment Fee Rate

Category 1

Greater than 2.50:1.00

     1.75%       2.75%       0.40%

Category 2

Greater than 1.50:1.00 but less than or equal to 2.50:1.00

     1.50%       2.50%       0.40%

Category 3

Less than or equal to

1.50:1.00

     1.25%       2.25%       0.40%

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower based upon the Borrower’s
consolidated financial statements delivered pursuant to Section 5.01(a) or
(b) of this Agreement (and the related compliance certificate delivered pursuant
to Section 5.01(c) of this Agreement) and (ii) each change in the Applicable
Rate resulting from a change in the Total Leverage Ratio shall be effective
during the period commencing on and including the date three Business Days after
delivery to the Administrative Agent of such consolidated financial statements
and compliance certificate indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Total Leverage Ratio shall be deemed to be in Category 1 at the option of
the Administrative Agent or at the request of the Required Lenders if the
Borrower fails to deliver the consolidated financial statements (and related
compliance certificate) required to be delivered by it pursuant to
Section 5.01(a), (b) and/or (c), during the period from the expiration of the
time for delivery thereof specified in such Sections until the date that such
financial statements and compliance certificate are delivered (and thereafter,
the Applicable Rate otherwise determined in accordance with this definition
shall apply). In the event that any financial statement or certification
delivered pursuant to Section 5.01 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, the Borrower shall (a) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Rate for such Applicable Period based upon
the corrected compliance certificate, and (c) pay to the Administrative Agent
for the benefit of the Lenders the accrued additional interest and other fees
owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly distributed by the Administrative Agent to the
Lenders entitled thereto. It is acknowledged and agreed that nothing contained
herein shall limit the rights of the Administrative Agent and the Lenders under
the Loan Documents.

“Applicable Withholding Agent” has the meaning set forth in Section 2.18(a).

“Approved Electronic Platform” has the meaning set forth in Section 8.03.

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, JPMorgan and Goldman Sachs Bank USA, as joint
bookrunners and joint lead arrangers.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property permitted by clause (m) and (q) of Section 6.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Revolving Credit Lender” has the meaning set forth in
Section 2.10(c)(i).

“Available Amount” means the amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, on any date,

(a) $10,000,000, plus

 

3



--------------------------------------------------------------------------------

(b) an amount (which amount shall not be less than zero) equal to 50% of the
cumulative Consolidated Operating Income of the Borrower and its Subsidiaries
for all fiscal quarters of the Borrower from the first day of the fiscal quarter
of the Borrower during which the Closing Date occurs to the end of the
Borrower’s most recently ended fiscal quarter prior to such date, plus

(c) the aggregate amount of capital contributions to the capital of the Borrower
from a Person other than a Loan Party or any of its Subsidiaries made in cash or
Cash Equivalents or other property (based on the fair market value (as
reasonably determined by the Borrower) of such other property) after the Closing
Date (but excluding any amounts used to make Investments pursuant to
Section 6.06(r)), plus

(d) the cumulative amount of net proceeds received by the Borrower or any
Subsidiary after the Closing Date and on or prior to such date from (i) the sale
of Capital Stock (other than Disqualified Stock) of the Borrower after the date
on which the Borrower IPO has been consummated (but, for the avoidance of doubt,
excluding any proceeds from the Borrower IPO or any proceeds used for
Investments pursuant to Section 6.06(r)), (ii) the incurrence of Indebtedness by
the Borrower or any Subsidiary after the Closing Date owed to a Person that is
not a Loan Party or a Subsidiary or an Affiliate of a Loan Party that is
converted into Capital Stock (other than Disqualified Stock) of the Borrower and
(iii) the Disposition to any Person (other than the Borrower or a Subsidiary) of
or other return of capital with respect to any Investment made pursuant to
Section 6.06(m) or profit with respect to any Investment made pursuant to
Section 6.06(s); minus

(e) the aggregate amount of the Available Amount used after the Closing Date and
prior to such date to make any (i) Investments pursuant to Section 6.06(m),
(ii) Restricted Payments pursuant to Section 6.07(g) or (iii) Restricted Debt
Payments pursuant to Section 6.10(a)(iv).

“Available Incremental Amount” means an aggregate principal amount equal to the
sum of (a) (i) $50,000,000 minus (ii) the aggregate principal amount of all
Incremental Term Loans, Incremental Equivalent Debt and Revolving Credit
Commitment Increases incurred or issued in reliance on clause (a)(i) of this
definition, plus (b) (i) the sum of (x) the amount of any optional prepayments
of Term Loans in accordance with Section 2.12(a) plus (y) to the extent the
Borrower has permanently reduced the Revolving Credit Commitments in accordance
with Section 2.10(b), the amount of any such reduction minus (ii) the aggregate
principal amount of all Incremental Term Loans, Incremental Equivalent Debt and
Revolving Credit Commitment Increases incurred or issued in reliance on
clause (b)(i) of this definition.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Eventbrite, Inc., a Delaware corporation.

“Borrower IPO” means the initial public offering and distribution of certain of
the Equity Interests of the Borrower pursuant to an effective Form S-1
Registration Statement under the Securities Act of 1933, as amended.

“Borrower Obligations” means all of the Obligations of the Borrower.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.06, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) or in respect of software development costs during such
period computed in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automated clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft and cash management services afforded to the
Borrower or any Subsidiary by any such financial institution or affiliate
thereof and (d) Banking Services.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

6



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (other than the Permitted Holders) (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Closing Date), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower; or (b) the occupation at any time of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were not (i) directors of the Borrower on the Closing Date, (ii) nominated
or appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower. For the avoidance of doubt, consummation of
the Borrower IPO shall not in and of itself constitute a Change of Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Lender (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended, or any rules,
regulations, interpretations, guidelines or directives promulgated thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Credit Loans, Incremental Term Loans or Loans made pursuant to a Revolving
Credit Commitment Increase, Refinancing Term Loans, Refinancing Revolving Credit
Loans, Extended Term Loans or Extended Revolving Credit Loans and (b) any
Commitment, refers to whether such Commitment is a Term Commitment, a Revolving
Credit Commitment, a Refinancing Revolving Credit Commitment, an Extended
Revolving Credit Commitment or any commitment to provide Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans pursuant to any Incremental Term
Loan Supplement, Refinancing Amendment or Extension Amendment, respectively.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Refinancing” shall mean the repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness incurred pursuant to the Existing
Credit Agreements (other than, for the avoidance of doubt, contingent
indemnification obligations for which no claim has been asserted), and the
termination and release of any security interests and guarantees in connection
therewith.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning set forth in the Security Agreement and all of the
“Collateral” as defined in any Security Document and any other asset pledge
pursuant to any Security Document.

 

7



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, (a) the Term Commitment and the Revolving
Credit Commitment of such Lender, and (b) the commitment of such Lender to
provide Incremental Term Loans, Refinancing Term Loans and/or Extended Term
Loans, if any, pursuant to any Incremental Term Loan Supplement, Refinancing
Amendment or Extension Amendment, respectively.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person (which, for purposes of this definition, shall be
deemed to exclude any natural person and any Governmental Authority) which is
engaged in similar business operations as the Borrower and its subsidiaries.

“Competitor Holding Company” means a direct or indirect holding company of a
Competitor.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Operating
Income for such period plus, without duplication and (except with respect to
clause (l) below) to the extent reflected as a charge in the statement of such
Consolidated Operating Income for such period, the sum of (a) depreciation and
amortization expense (including, without limitation, amortization of software or
other similar development costs), (b) amortization of intangibles (including,
but not limited to, goodwill) and organization costs, (c) transition and
integration costs arising from or related to mergers, acquisitions,
divestitures, dispositions, spin-offs or significant actual or potential
transactions (including a corporate merger, consolidation, acquisition of
property or stock, or joint venture), in each case regardless whether such
transactions have been consummated, such as retention bonuses and
acquisition-related milestone payments to acquired employees, in addition to
consulting, compensation, and other incremental costs directly associated with
integration projects, (d) all extraordinary, unusual and/or non-recurring
charges, costs, credits or items or loss, determined on a consolidated basis in
accordance with GAAP, (e) the cumulative effect for the applicable reporting
period of a change in accounting principles, (f) non-cash asset write-downs,
including impairment of goodwill and intangible assets, (g) any unrealized
losses for the applicable reporting period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements or in respect of
foreign currency translation adjustments, (h) any expenses or charges related to
any equity offering (including, without limitation, the Borrower IPO, but for
the avoidance of doubt, excluding ongoing public company costs following the
Borrower IPO), investment, indebtedness or restricted payment, or any
modification to any instrument of indebtedness, in each case regardless whether
such transaction has been consummated and including the Transaction Costs,
(i) all expenses or charges (including deferred financing costs written off and
premiums paid) in connection with any early extinguishment of debt, including
hedging obligations or other derivative instruments, (j) non-cash stock based
compensation, (k) restructuring costs, reorganization costs, integration costs
(including deprecated platform spend not set forth in clause (p) below) and
other related one-time charges, provided that, for any trailing twelve month
period, the aggregate amount added pursuant to this clause (k) and clause
(l) shall not exceed 15% of Consolidated Adjusted EBITDA for the applicable
Reference Period (calculated before giving effect to such addbacks); (l) pro
forma cost savings and synergies that are reasonably identifiable and factually
supportable and realizable within 18 months of the closing of the applicable
Acquisition to which such add backs relate, provided that, for any trailing
twelve month period, the aggregate amount added pursuant to this clause (l) and
clause (k) shall not exceed 15% of Consolidated Adjusted EBITDA for the
applicable Reference Period (calculated before giving effect to such addbacks);
(m) cash proceeds of business interruption insurance, in an amount not to exceed
the earnings for the applicable reporting period that such proceeds are intended
to replace, (n) cash expenses/charges to the extent fully indemnified by a third
party or covered by insurance, but only to the extent (1) the applicable
indemnification obligation or insurance policy remains in full force and effect,
and (2) the counterparty to such indemnification obligation or applicable
insurance provider has not refused or challenged a claim in writing for such
indemnification or insurance payment, (o) sales tax accruals, (p) non-recurring
deprecated platform spend (consisting of

 

8



--------------------------------------------------------------------------------

synergies related to the acquisition of Ticketfly, including in respect of
headcount, severance, asset swaps, server monitoring, consulting, recruiting,
licensing, phone and internet), (q) non-recurring non-cash expenses or charges
related to the Ticketfly Event and/or; provided that, clauses (o) and (p) of
this definition shall cease to apply for quarters ending after December 31, 2018
(but shall be included for quarters ending on or prior to December 31, 2018 for
any calculations including such quarters), (r) the amount of all other non-cash
charges, losses or expenses for such period minus without duplication and (in
the cases of clauses (i) through (v) below) to the extent included in
calculating such Consolidated Operating Income for such period (i) any
extraordinary gains for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any non-cash gains for the applicable reporting
period, including with respect to write-ups of assets or goodwill, determined on
a consolidated basis in accordance with GAAP, (iii) any gains attributable to
the early extinguishment of indebtedness or obligations under any Hedging
Agreement, determined on a consolidated basis in accordance with GAAP, (iv) any
unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Hedging Agreements or in respect of foreign
currency translation adjustments, (v) to the extent included in the statement of
such Consolidated Operating Income for such period, the sum of (A) any other
extraordinary income and (B) any other non-cash income other than ordinary
course items that are expected to become cash (in each case other than any
non-cash income attributable to revenue amortization in respect of applicable
affiliate), (vi) any reversal of any sales tax accrual added back in the
calculation of Consolidated Adjusted EBITDA in any current or any prior period
pursuant to clause (o) above, (vii) rental expenses reflected as an interest
expense in accordance with GAAP for such period and (viii) cash payments in the
current or any prior period in respect of expense or charges added back in the
calculation of Consolidated Adjusted EBITDA in any such period pursuant to
clause (q) above.

For the purposes of calculating Consolidated Adjusted EBITDA for any Reference
Period, (x) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Asset Sale, the Consolidated Adjusted EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
Adjusted EBITDA (if positive) attributable to the property that is the subject
of such Asset Sale for such Reference Period or increased by an amount equal to
the Consolidated Adjusted EBITDA (if negative) attributable thereto for such
Reference Period and (y) if during such Reference Period the Borrower or any
Subsidiary shall have made an Acquisition, Consolidated Adjusted EBITDA for such
Reference Period shall be calculated after giving effect thereto on a Pro Forma
Basis.

Notwithstanding the foregoing, “Consolidated Adjusted EBITDA” for any period set
forth on Schedule 1.01(c) shall be deemed equal to an amount for such period set
forth on Schedule 1.01(c).

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated Adjusted EBITDA for the Reference Period ended on, or most
recently ended prior to, such date, to (b) Consolidated Interest Expense for
such Reference Period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), minus (i) interest income of the Borrower and its
Subsidiaries for such period and (ii) rental expenses reflected as an interest
expense, determined on a consolidated basis in accordance with GAAP.
Notwithstanding the foregoing, “Consolidated Interest Expense” for (a) the
Reference Period ending December 31, 2018, shall equal Consolidated Interest
Expense during the period from October 1, 2018 through December 31, 2018
multiplied by 4, (b) for the Reference Period ending March 31, 2019, shall equal
Consolidated Interest Expense during the period from October 1, 2018 through
March 31, 2019 multiplied by 2, and (c) for the Reference Period ending June 30,
2019, shall equal Consolidated Interest Expense during the period from
October 1, 2018 through June 30, 2019 multiplied by 1.333.

 

9



--------------------------------------------------------------------------------

“Consolidated Operating Income” means, for any period, the consolidated
operating income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (b) the undistributed earnings of any Subsidiary of the Borrower (other than
a Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary; provided that, for the
avoidance of doubt, consolidated interest expense and consolidated tax expense
shall be excluded.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Creators” means creators or organizers of events that have sold or otherwise
distributed tickets or other information for such events using the Borrower or
any of its Subsidiaries’ event ticketing and management platform.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Loan Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Loan Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Loan
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Loan Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

 

10



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration” pursuant to a certificate
of a Responsible Officer of the Borrower minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06(a) and the environmental matters disclosed in Schedule 3.06(b).

“Disposition” or “Dispose” means, with respect to any property or right, any
sale, lease, sale and leaseback, license, assignment, conveyance, transfer or
other disposition thereof (excluding the sale by the Borrower of its own Capital
Stock) but excluding licenses and leases entered into in the ordinary course of
business or customarily entered into by companies in the same or similar line of
business.

“Disqualified Lender” means (a) any Competitor or Competitor Holding Company and
any Affiliate of any Competitor or Competitor Holding Company, in each case that
is specified to the Administrative Agent by the Borrower in writing by name on
or after the Closing Date (the list of such Persons, the “Disqualified Lenders
List”), (b) any additional Competitor or Competitor Holding Company and any
additional Affiliate of any Competitor or Competitor Holding Company, in each
case that has been specified by the Borrower in writing to the Administrative
Agent (on or after the Closing Date), and (c) any Affiliate of any Person
described in the foregoing clauses (a) or (b) that is clearly identifiable
solely on the basis of the similarity of its name as an Affiliate of such
Person(s); provided that notwithstanding anything herein to the contrary,
(i) any person that is a Lender and subsequently becomes a Disqualified Lender
will be deemed to not be a Disqualified Lender hereunder, (ii) “Disqualified
Lender” shall exclude any Person identified by the Borrower as no longer being a
“Disqualified Lender” by written notice to the Administrative Agent, and
(iii) in no event shall the designation of any Person as a Disqualified Lender
pursuant to the foregoing clause (b) apply (x) to disqualify any Person until
three (3) Business Days after such Person shall have been identified in writing
to the Administrative Agent via electronic mail submitted to
JPMDQ_Contact@jpmorgan.com (or to such other address as the Administrative Agent
may designate to the Borrower from time to time) (the “Designation Effective
Date”), or (y) retroactively to disqualify any Person that, prior to the
Designation Effective Date, has (1) acquired an assignment or participation
interest under this Agreement or (2) entered into a trade to acquire an
assignment or participation interest under this Agreement.

“Disqualified Lenders List” has the meaning set forth in clause (a) of the
definition of “Disqualified Lender”, as the same may be supplemented from time
to time pursuant to clause (b) of the definition of “Disqualified Lender”.

“Disqualified Stock” means with respect to any Person, Capital Stock of such
Person which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the Latest
Maturity Date (as determined as of the date of issuance of such Capital Stock);
provided that if such Capital Stock is issued to any plan for the benefit of
employees of any Loan Party or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by any Loan Party in order to satisfy applicable statutory or
regulatory obligations.

 

11



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the protection of the environment, (ii) preservation or reclamation of
natural resources, (iii) the management, release or threatened release of any
hazardous or toxic material or (iv) health and safety matters (as relating to
exposure to any hazardous or toxic material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

12



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon the Borrower or any ERISA Affiliate
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, an amount (if any, but which
amount shall not be less than zero) equal to:

(a)     the sum, without duplication, of:

(i)     Consolidated Operating Income for such fiscal year, adjusted to exclude
any gains or losses attributable to the prepayment events described in Sections
2.12(c)(i) and (ii);

(ii)     depreciation, depletion, amortization and other non-cash charges,
expenses or losses deducted in determining such consolidated operating income or
loss for such fiscal year; and

(iii)     the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of any acquisition or disposition or the
reclassification of items from short-term to long-term or vice-versa);

minus

(b)     the sum, without duplication, of:

(i)     the amount of all non-cash gains, credits or benefits included in
arriving at such Consolidated Operating Income for such fiscal year;

(ii)     the sum of (x) the amount, if any, by which Net Working Capital
increased during such fiscal year (except as a result of the reclassification of
items from long-term to short-term or vice-versa) and (y) the net amount, if
any, by which the consolidated deferred revenues of the Borrower and its
consolidated Subsidiaries decreased during such fiscal year;

 

13



--------------------------------------------------------------------------------

(iii)     the sum of, in each case except to the extent financed with Excluded
Sources, (A) the aggregate amount of long-term liabilities (other than
Indebtedness) paid in cash by the Borrower and its consolidated Subsidiaries
during such fiscal year, (B) the aggregate amount of Capital Expenditures
(including capitalized software expenses) by the Borrower and its consolidated
Subsidiaries made in cash for such fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations), (C) the aggregate
amount of cash consideration paid during such fiscal year by the Borrower and
its consolidated Subsidiaries to make Acquisitions or acquisitions of
intellectual property permitted hereunder, (D) the aggregate amount of
Investments made pursuant to Sections 6.06(b) and (s), (E) the aggregate amount
of Restricted Payments made pursuant to Sections 6.07(b), (c) and (d), and
(F) payments in cash made by the Borrower and its consolidated Subsidiaries with
respect to any noncash charges added back pursuant to clause (a)(ii) above in
computing Excess Cash Flow for any prior fiscal year;

(iv)     the aggregate principal amount of long-term Indebtedness repaid or
prepaid in cash by the Borrower and its consolidated Subsidiaries during such
fiscal year (together with any related premium, make-whole or penalty payments
paid in cash), excluding (x) revolving extensions of credit (except to the
extent that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments and excluding in any event
prepayments of Revolving Credit Loans), (y) optional prepayments of Term Loans
pursuant to Section 2.12(a) and (z) repayments or prepayments of long-term
Indebtedness to the extent financed from Excluded Sources;

(v)     payments and other contributions to employee pension benefit, retirement
or similar plans, in each case paid in cash during such period;

(vi)     without duplication of amounts deducted from Excess Cash Flow in a
prior period, the aggregate consideration required to be paid in cash by the
Borrower and its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or any planned cash
expenditures (the “Planned Expenditures”), in each case, relating to
Acquisitions, Investments permitted pursuant to Sections 6.06(b) or (s), Capital
Expenditures (including capitalized software expenses) or acquisitions of
intellectual property to be, or expected to be, consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)); provided that to the extent
the aggregate amount of cash actually utilized to finance such Acquisitions,
Investments permitted pursuant to Sections 6.06(b) or (s), Capital Expenditures
(including capitalized software expenses) or acquisitions of intellectual
property during such following period of four consecutive fiscal quarters is
less than the Contract Consideration and the Planned Expenditures, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow at the end
of such period of four consecutive fiscal quarters;

(vii)     cash expenditures in respect of Swap Agreements during such fiscal
year;

(viii)     the amount of interest expense paid in cash (without duplication) in
such period; and

(ix)     the amount of Taxes (including penalties and interest) paid in cash
(without duplication) or tax reserves set aside or payable with respect to such
period in such period.

“Excess Cash Flow Period” means each full fiscal year of the Borrower
(commencing with the fiscal year ending on December 31, 2019).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

“Excluded Hedging Obligation” means with respect to any Subsidiary Guarantor,
any Hedging Obligation, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Hedging Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of long-term
Indebtedness (other than revolving Indebtedness) or Capital Lease Obligations,
(b) the Net Cash Proceeds of any Disposition of assets made in reliance on
Section 6.04(m) and (c) proceeds of any issuance or sale of Equity Interests in
the Borrower or any capital contributions to the Borrower.

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each Foreign
Subsidiary, (c) each Foreign Subsidiary Holding Company, (d) each direct or
indirect Subsidiary of any Foreign Subsidiary or any Foreign Subsidiary Holding
Company, (e) each Subsidiary to the extent that such Subsidiary is prohibited by
any applicable law from guaranteeing the Guaranteed Obligations, (f) each
Subsidiary if, and for so long as, the guarantee of the Guaranteed Obligations
by such Subsidiary would require the consent, approval, license or authorization
of a Governmental Authority or under any binding Contractual Obligation with any
Person other than the Borrower or any Subsidiary existing on the Closing Date
(or, if later, the date such Subsidiary is acquired (so long as such Contractual
Obligation is not incurred in contemplation of such acquisition), except to the
extent such consent, approval, license or authorization has actually been
obtained, (g) each Subsidiary that is not a wholly owned Subsidiary of the
Borrower or a Subsidiary Guarantor, and (h) each Subsidiary with respect to
which, as reasonably determined by the Borrower and the Administrative Agent,
the cost of providing a guarantee of the Guaranteed Obligations is excessive in
view of the benefits to be obtained by the Guaranteed Parties in each case of
this definition; provided that any such Subsidiary shall cease to be an Excluded
Subsidiary at such time as (i) the foregoing clauses (a) through (h) cease to
apply or (ii) the Borrower causes such Subsidiary to become a Subsidiary
Guarantor.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any United States federal withholding Tax that is imposed on amounts payable to
such Lender pursuant to a law in effect on the date on which (i) such Lender
becomes a party to this Agreement (other than an assignee pursuant to a request
by the Borrower under Section 2.20(b)), or (ii) such Lender designates a new
lending office, except in each case to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.18(a), (c) Taxes
attributable to the recipients failure to comply with Section 2.18(e), and
(d) any withholding Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreements” means, collectively, (ii) the Loan and Security
Agreement, dated as of June 30, 2017, as supplemented by the Supplement to the
Loan and Security Agreement, dated as of June 30, 2017, and amended by Amendment
No. 1 to Supplement to Loan and Security Agreement, dated as of May 29, 2018 and
(i) the Loan and Security Agreement, dated as of May 29, 2018, as amended by the
Supplement to the Loan and Security Agreement, dated as of May 29, 2018.

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.24(a)(i).

“Extended Revolving Credit Loans” has the meaning set forth in
Section 2.24(a)(i).

“Extended Term Loans” has the meaning set forth in Section 2.24(a)(ii).

“Extension” has the meaning set forth in Section 2.24(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.24), each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24 and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender that
has accepted the applicable Extension Offer pursuant hereto and in accordance
with Section 2.24.

“Extension Offer” has the meaning set forth in Section 2.24(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation,
guidance notes, practices or official agreement implementing an official
government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the Capital Stock (or Capital Stock and
Indebtedness) of one or more CFCs or other Foreign Subsidiary Holding Companies.

“Funds Receivable” means cash-in-transit from third-party payment processors
that are not outstanding by more than five Business Days from the date of the
underlying ticketing transaction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bankers’ acceptance or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term Guarantee shall not
include (i) endorsements for collection or deposit in the ordinary course of
business, (ii) performance guarantees in the ordinary course of business or
(iii) any liability of the Borrower or its Subsidiaries as a general partner of
a partnership (other than a wholly-owned Subsidiary of the Borrower) in respect
of the Indebtedness of such partnership.

“Guaranteed Parties” means, collectively, the Lenders, the Issuing Lenders, the
Administrative Agent, any other holder from time to time of any Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.

“Guaranteed Obligations” has the meaning set forth in the Guaranty Agreement.

“Guaranty” means the Guarantee of the Guaranteed Obligations pursuant to the
Guaranty Agreement.

“Guaranty Agreement” means the Guaranty Agreement among the Borrower and the
Subsidiary Guarantors and the Administrative Agent in the form of Exhibit H.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17



--------------------------------------------------------------------------------

“Hedging Agreement” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), and any other agreements or arrangements
designed to manage interest rates or interest rate risk and other agreements or
arrangements designed to protect against fluctuations in currency exchange
rates, whether or not any such agreement, arrangement or transaction is governed
by or subject to any master agreement (regardless of whether such agreement or
instrument is classified as a “derivative” pursuant to FASB ASC Topic No. 815
and required to be marked-to-market).

“Hedging Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any Hedging Agreement.

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financials have been delivered, have gross assets with a value in excess of 5%
of the consolidated total assets of the Borrower and its Subsidiaries, on a
consolidated basis, or revenues representing in excess of 5% of the total
revenues of the Borrower and its Subsidiaries, on a consolidated basis, for the
four fiscal quarters ended as of such date and (b) taken together with all
Immaterial Subsidiaries as of the last day of the fiscal quarter of the Borrower
most recently ended for which financials have been delivered, did not have gross
assets with a value in excess of 10% of consolidated total assets of the
Borrower and its Subsidiaries, on a consolidated basis, or revenues representing
in excess of 10% of total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the four fiscal quarters ended as of such date. Each
Immaterial Subsidiary shall be set forth in Schedule 3.15, and the Borrower
shall update such Schedule from time to time after the Closing Date as necessary
to reflect all Immaterial Subsidiaries at such time.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

“Increasing Revolving Credit Lender” has the meaning set forth in
Section 2.10(c)(i).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.10(e).

“Incremental Facilities” means, collectively, all Revolving Credit Commitment
Increases provided pursuant to Section 2.10(c) and all Incremental Term Loans
provided pursuant to Section 2.10(d).

“Incremental Revolving Credit Commitment Tranche” has the meaning set forth in
Section 2.10(c)(i).

“Incremental Term Loan” has the meaning set forth in Section 2.10(d)(i).

“Incremental Term Loan Effective Date” has the meaning set forth in
Section 2.10(d)(i).

“Incremental Term Loan Lender” has the meaning set forth in Section 2.10(d)(i).

“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loans to be made pursuant to any Incremental Term Loan Supplement, the
maturity date specified in such Incremental Term Loan Supplement.

“Incremental Term Loan Supplement” has the meaning set forth in
Section 2.10(d)(i).

 

18



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) [reserved], (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable or accounts payable no later than 90 days past due, in each case
incurred in the ordinary course of business, milestone payments incurred in
connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (such Indebtedness shall
be limited to the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of the property securing such Indebtedness), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall (x) include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (y) exclude (A) customer deposits and advances and
interest payable thereon in the ordinary course of business in accordance with
customary trade terms and other obligations incurred in the ordinary course of
business through credit on an open account basis customarily extended to such
Person, (B) obligations under customary overdraft arrangements with banks
outside the United States incurred in the ordinary course of business to cover
working capital needs (including cash pooling arrangements) and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or on account of any obligation of the Borrower
or any other Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable thereto and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
(if agreed to by all the Lenders for the applicable Class of Loans) twelve
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day in such calendar

 

19



--------------------------------------------------------------------------------

month and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing, and the date of a Borrowing
comprising Loans of any Class that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the acquisition by such
Person of any stock, bonds, notes, debentures, partnership or other ownership
interests or other securities (including Capital Stock) of any other Person,
(b) any advance, loan or extension of credit by such Person, to any other
Person, or guaranty or other similar obligation of such Person with respect to
any Indebtedness of such other Person (other than Indebtedness constituting
trade payables in the ordinary course of business and excluding, in the case of
the Borrower and its Subsidiaries, intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries), or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a division, business unit or line of business.
For purposes of covenant compliance, the amount of any Investment shall be
(i) (x) the amount actually invested plus (y) the cost of any addition thereto
that otherwise constitutes an Investment, in each case as determined immediately
prior to the time of each such Investment, without adjustment for subsequent
increases or decreases in the value of such Investment minus (ii) the amount of
dividends or distributions received in connection with such Investment and any
return of capital and any payment of principal received in respect of such
Investment that in each case is received in cash or Cash Equivalents.

“Issuing Lender” means each Revolving Credit Lender set forth on Schedule
1.01(a), each in its capacity as the issuer of Letters of Credit hereunder, and
in each case its successors in such capacity as provided in Section 2.07(j).
Each Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joint Bookrunners” means the Joint Bookrunners identified on the cover page of
this Agreement.

“Joint Lead Arrangers” means the Joint Lead Arrangers identified on the cover
page of this Agreement.

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

20



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time,
including for the avoidance of doubt the Latest Term Loan Maturity Date and the
Latest Revolving Credit Termination Date.

“Latest Revolving Credit Termination Date” means, at any date of determination,
the latest maturity or termination date applicable to any then-outstanding
Revolving Credit Loan or Revolving Credit Commitment, in each case as extended
in accordance with this Agreement from time to time, including for the avoidance
of doubt the Revolving Credit Commitment Termination Date.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any then-outstanding Term Loan, Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time, and including for the
avoidance of doubt the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date.

“LC Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit up to the amount set forth
opposite the name of such Issuing Lender on Schedule 1.01(a).

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Revolving Percentage of the total LC Exposures at such time.

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.10(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. Each
Increasing Revolving Credit Lender, each Assuming Revolving Credit Lender, each
Incremental Term Loan Lender, each Refinancing Facility Lender and each Lender
that executes and delivers an Extension Amendment shall, in each case, (i) be a
Lender upon the effectiveness of the Revolving Credit Commitment Increase
Supplement, Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, as applicable, to which such Person is a party, or (ii) in the case
of any such Person that was a Lender prior to the effectiveness of such
agreement, shall continue to be a Lender upon the effectiveness of such
agreement.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) executed and delivered by any Loan Party governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be modified and supplemented and in
effect from time to time.

“Letter of Credit Sublimit Amount” means $10,000,000.

 

21



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Limited Condition Transaction” means (i) any Acquisition or other Investment
permitted under Section 6.06 by the Borrower or one or more of its Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“Liquidity” means, at any date, the sum of (a) all unrestricted cash and Cash
Equivalents held by the Borrowers and its Subsidiaries, (b) the amount of Funds
Receivable and (c) up to 75% of the outstanding Recoupable Payments, in each
case as reflected in the Borrower’s consolidated financial statements for the
Reference Period ended on, or most recently ended prior to, such date.

“Liquidity Ratio” means, at any date, the ratio of (a) Liquidity to
(b) outstanding accounts payable owed to the Creators for the Reference Period
ended on, or most recently ended prior to, such date.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.11(e), the Security Documents, the Guaranty Agreement, any Incremental
Term Loan Supplement, any Revolving Credit Commitment Increase Supplement, any
Refinancing Amendment, any Extension Amendment and any amendment, waiver,
supplement or other modification to any of the foregoing and any other document
or instrument designated by the Borrower and the Administrative Agent as a “Loan
Document”. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto.

“Loan Parties” means (a) the Borrower and (b) the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, development or circumstance that has
had a material adverse effect on (a) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any of the Loan Documents or the rights
and remedies of the Administrative Agent and the Lenders thereunder.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate outstanding
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Real Property” has the meaning set forth in Section 5.11(b).

“Minimum Extension Condition” has the meaning set forth in Section 2.24(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(b)
and any real property which may from time to time be the subject of a Mortgage
pursuant to Section 5.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the excess of (1) the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), (provided
that no such proceeds from any Asset Sale or Recovery Event shall be included in
the calculation of Net Cash Proceeds unless the gross proceeds (with respect to
Asset Sales, valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) to the Borrower and
its Subsidiaries from all Asset Sales and Recovery Events (x) in the applicable
fiscal year shall exceed $2,500,000 in the aggregate or (y) since the Closing
Date shall exceed $10,000,000 in the aggregate on a cumulative basis since the
Closing Date), net of (2) (i) attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
(including principal, premium or penalty, if any, and interest, breakage costs
or other amounts) secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith, (ii) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (iii) the

 

23



--------------------------------------------------------------------------------

amount of any reserves established by the Borrower and the Subsidiary Guarantors
in accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by a Responsible Officer) and (b) in connection
with any incurrence of Indebtedness, the proceeds received from such incurrence
in the form of cash and Cash Equivalents, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and cash equivalents, permitted loans to third parties or related parties,
deferred bank fees and derivative financial instruments related to Indebtedness,
deferred tax assets, assets held for sale and pension assets) minus (b) the
consolidated current liabilities of the Borrower and its consolidated
Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness, accruals of interest expense (other than interest expense that is
due and payable), deferred tax liabilities, liabilities in respect of unpaid
earnouts, accruals relating to restructuring reserves, liabilities in respect of
funds of third parties on deposit with the Borrower or any of its Subsidiaries
and non-cash compensation liabilities). Net Working Capital at any date may be a
positive or negative number. Net Working Capital increases when it becomes more
positive or less negative and decreases when it becomes less positive or more
negative.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders and/or
the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit), in each case whether
fixed, contingent (including without limitation those Obligations incurred as a
Subsidiary Guarantor pursuant to Article II), now existing or hereafter arising,
created, assumed, incurred or acquired, and whether before or after the
occurrence of any Event of Default under clause (h) or (i) of Article VII and
including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event, (b) all obligations of any Loan Party owing to any Lender or any
Affiliate of any Lender, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extension and modifications thereof and substitutions therefor) in connection
with Cash Management Obligations and (c) all obligations of any Loan Party under
or in respect of Specified Hedging Agreements (other than, with respect to any
Loan Party, any Excluded Hedging Obligations of such Loan Party). The term
“Obligations” shall include the Borrower Obligations.

 

24



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipients having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transactions pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to any assignment (other than an
assignment made pursuant to Section 2.20).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Permitted Acquisition” has the meaning set forth in Section 6.06(f).

“Permitted Liens” means:

(a) Liens imposed by law for taxes, utilities, assessments or governmental
charges or levies that are not yet due and payable or delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employee health and
disability benefits laws, and other social security laws or regulations or
casualty or liability or other insurance or self-insurance including any Liens
securing letters of credit, letters of guarantee, surety bonds or bankers’
acceptances issued in the ordinary course of business in connection therewith;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

 

25



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights of way and other similar encumbrances
and charges on real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g) leases, subleases, licenses and sub-licenses of the properties of the
Borrower or any Subsidiary granted to third parties entered into in the ordinary
course of business;

(h) Liens on the property of the Borrower or any Subsidiaries, as a tenant under
a lease or sublease entered into in the ordinary course of business by such
Person, in favor of the landlord under such lease or sublease, securing the
tenant’s performance under such lease or sublease, as such Liens are provided to
the landlord under applicable law and not waived by the landlord; and

(i) with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property.

“Permitted Holders” means, collectively, , (a) any stockholder of the Borrower
as of the Closing Date listed on Schedule 1.01(d), (b) any Affiliate of any such
Person, (c) any trust or partnership created solely for the benefit of any
natural person that is a stockholder of the Borrower as of the Closing Date
listed on Schedule 1.01(d) and/or members of the family of any natural person
that is a stockholder of the Borrower as of the Closing Date listed on Schedule
1.01(d) and (d) any Person where the voting of shares of capital stock of the
Borrower is Controlled by any of the foregoing.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium and defeasance costs paid, and
fees and expenses reasonably incurred, in connection with such Refinancing,
(b) any unpaid accrued interest on the Indebtedness being Refinanced, and
(c) any existing available commitments unutilized under the Indebtedness being
Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is made subordinate in right of payment to the Obligations at least
to the extent that the Indebtedness so Refinanced is subordinated to the
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

26



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Consolidated Interest Coverage Ratio, Total Leverage Ratio, the Liquidity
Ratio or Consolidated Adjusted EBITDA (including component definitions thereof),
that:

(a) in the case of (ii) any Disposition of all or substantially all of the
Capital Stock of any Subsidiary or any division and/or product line of the
Borrower or any Subsidiary, income statement items (whether positive or
negative) attributable to the property or Person subject to such Subject
Transaction, shall be excluded as of the first day of the applicable Reference
Period with respect to any test or covenant for which the relevant determination
is being made and (ii) in the case of any Permitted Acquisition and Investment
described in the definition of the term “Subject Transaction”, income statement
items (whether positive or negative) attributable to the property or Person
subject to such Subject Transaction shall be included as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made,

(b) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

(c) any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

 

27



--------------------------------------------------------------------------------

(d) the acquisition of any asset and/or the amount of cash or Cash Equivalents,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrower or any of
its subsidiaries, or the Disposition of any asset described in the definition of
“Subject Transaction” shall be deemed to have occurred as of the last day of the
applicable Reference Period with respect to any test or covenant for which such
calculation is being made.

Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Total Leverage Ratio
for purposes of the definition of “Applicable Rate” and for purposes of
Section 6.11 (other than for the purpose of determining pro forma compliance
with Section 6.11 as a condition to taking any action under this Agreement), the
events described in the immediately preceding paragraph that occurred subsequent
to the end of the applicable Reference Period shall not be given pro forma
effect.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Quarterly Dates” means the last day of September, December, March and June in
each year, the first of which shall be the last day of the first full fiscal
quarter ended after the Closing Date.

“Recoupable Payments” means funds advanced to Creators prior to the start of an
event that are expected to be recovered and for which the Borrower has withheld
amounts due from the sale of tickets for such event until such advance is fully
recovered.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower for which financial statements have been or are required to have been
delivered.

“Refinance” has the meaning set forth in the definition of Permitted Refinancing
Indebtedness.

“Refinancing Amendment” has the meaning set forth in Section 2.23(c).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.23(a).

“Refinancing Facilities” has the meaning set forth in Section 2.23(a).

“Refinancing Facility Lender” has the meaning set forth in Section 2.23(b).

“Refinancing Revolving Credit Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to provide all or any portion of any
Refinancing Revolving Credit Facility.

“Refinancing Revolving Credit Facility” has the meaning set forth in
Section 2.23(a).

“Refinancing Revolving Credit Loan” means any Revolving Credit Loan made
pursuant to a Refinancing Revolving Credit Facility.

“Refinancing Term Facility” has the meaning set forth in Section 2.23(a).

 

28



--------------------------------------------------------------------------------

“Refinancing Term Loan” means any Term Loan made pursuant to a Refinancing Term
Facility.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use (x) all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets (other than inventory) useful in its business
(including through Permitted Acquisitions and the making of Capital
Expenditures).

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets (other than inventory)
useful in the Borrower’s business (including through Permitted Acquisitions and
the making of Capital Expenditures).

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring (i) 12 months after the receipt by the
Borrower of Net Cash Proceeds relating to such Reinvestment Event or (ii) if the
Borrower or any Subsidiary enters into a binding commitment to reinvest the Net
Cash Proceeds relating to such Reinvestment Event within 12 months following
receipt thereof, 180 days after the date of such binding commitment, and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets (other than inventory) useful in its business (including through
Permitted Acquisitions and the making of Capital Expenditures) with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

29



--------------------------------------------------------------------------------

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the Total Leverage Ratio is greater than 2.00:1.00, 25%, and (b) if the
Total Leverage Ratio is less than or equal to 2.00:1.00, 0%; it being understood
and agreed that, for purposes of this definition as it applies to the
determination of the amount of Excess Cash Flow that is required to be applied
to prepay the Term Loans under Section 2.12(c)(iii) for any Excess Cash Flow
Period, the Total Leverage Ratio shall be determined on the scheduled date of
prepayment.

“Required Lenders” means, at any time, two or more non-affiliated Lenders having
Revolving Credit Exposures, outstanding Term Loans, outstanding Incremental Term
Loans, outstanding Refinancing Term Loans, outstanding Extended Term Loans and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments at such time; provided that, if at any time only one Lender exists,
“Required Lenders” shall mean such Lender. The “Required Lenders” of a
particular Class of Loans means Lenders having Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans, outstanding
Refinancing Term Loans, outstanding Extended Term Loans and/or unused
Commitments of such Class, as applicable, representing more than 50% of the
total Revolving Credit Exposures, outstanding Term Loans, outstanding
Incremental Term Loans, outstanding Refinancing Term Loans, outstanding Extended
Term Loans and/or unused Commitments of such Class, as applicable, at such time.

“Required Ratio” has the meaning set forth in Section 6.11(a).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar office of the Borrower and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock or on account of any return of capital to the Borrower’s or
such Subsidiary’s stockholders, partners or members (or the equivalent of any
thereof).

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

“Revolving Credit Availability Period” means the period from and including the
Closing Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased or
otherwise modified from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule 1.01(a) under the caption “Revolving Credit
Commitment”, or in the Assignment and Assumption or other instrument pursuant to
which such Lender shall have assumed its Revolving Credit Commitment, as
applicable. On the Closing Date, the aggregate amount of the Revolving Credit
Commitments is $75,000,000.

“Revolving Credit Commitment Increase” has the meaning set forth in
Section 2.10(c)(i).

“Revolving Credit Commitment Increase Date” has the meaning set forth in
Section 2.10(c)(i).

“Revolving Credit Commitment Increase Supplement” has the meaning set forth in
Section 2.10(c)(ii)(B).

“Revolving Credit Commitment Termination Date” means September 27, 2023.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans and (b) the LC Exposure of such Lender at such time;
provided that at any time a Defaulting Lender exists, in the determination of
Revolving Credit Exposure of any Revolving Credit Lender for purposes of
Section 2.04, the LC Exposure of such Revolving Credit Lender shall be adjusted
to give effect to any reallocation effected pursuant to Section 2.21(d).

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.04 and, for the avoidance of doubt, includes any Loan made
pursuant to a Revolving Credit Commitment Increase, any Refinancing Revolving
Credit Loan and any Extended Revolving Credit Loan.

“Revolving Percentage” with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “Revolving
Percentage” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. With respect to the Revolving
Credit Lenders, if the Revolving Credit Commitments have terminated or expired,
the Revolving Percentages shall be determined on the basis of the percentage of
the total Revolving Credit Exposures represented by such Revolving Credit
Lender’s Revolving Credit Exposure, giving effect to any assignments and any
Lender’s status as a Defaulting Lender at the time of determination (including
any reallocation of LC Exposure pursuant to Section 2.21(d)).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

31



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Security Agreement” means the Security Agreement among the Loan Parties and the
Administrative Agent in the form of Exhibit I.

“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 5.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.

“Solvent” means, when used with respect to any Person, together with its
Subsidiaries, that, as of any date of determination, (a) the amount of the
“present fair saleable value” of the assets of the Borrower, on a consolidated
basis, will, as of such date, exceed the amount of all known “liabilities of the
Borrower, on a consolidated basis, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of the Borrower, on a consolidated and
going-concern basis, will, as of such date, be greater than the amount that will
be required to pay the liability of the Borrower , on a consolidated basis, on
its debts as such debts become absolute and mature in the ordinary course of
business, (c) the Borrower, on a consolidated basis, will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the Borrower, on a consolidated basis, will be able to pay its
debts as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

32



--------------------------------------------------------------------------------

“Specified Hedging Agreement” means any Hedging Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Hedging Agreement is entered into.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 3.02, 3.03(b), 3.08, 3.12, 3.16, the final sentence of
3.17(a) (solely with respect to the use of proceeds of any Loan), 3.17(b)
(solely with respect to the use of proceeds of any Loan) and 3.18.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Transaction” means, with respect to any Reference Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Subsidiary the effect of which is to increase the
Borrower’s or any Subsidiary’s respective equity ownership in such Subsidiary or
(y) any joint venture for the purpose of increasing the Borrower’s or its
relevant Subsidiary’s ownership interest in such joint venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of any subsidiary (or any business unit, line
of business or division of the Borrower or any Subsidiary) not prohibited by
this Agreement, (d) any incurrence or repayment of Indebtedness (other than
revolving Indebtedness), (e) any capital contribution in respect of Capital
Stock (other than Disqualified Stock) or any issuance of such Capital Stock
and/or (f) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower that is listed
under the caption “Subsidiary Guarantors” on the signature pages to the Guaranty
Agreement and (b) each other Subsidiary of the Borrower that shall become a
Subsidiary Guarantor pursuant to Section 5.11.

 

33



--------------------------------------------------------------------------------

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit E executed and delivered by a Subsidiary
that, pursuant to Section 5.11(a), is required to become a “Subsidiary
Guarantor” under the Guaranty Agreement and a “Secured Party” under the Security
Agreement in favor of the Administrative Agent.

“Survey” has the meaning set forth in Section 5.11(b)(viii).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees or other charges now or hereafter imposed,
levied, collected or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment” as to any Lender, the obligation of such Lender, if any, to
make Term Loans to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(a). On the Closing Date, the aggregate amount of the Term
Commitments is $75,000,000.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning set forth in Section 2.01.

“Term Loan Maturity Date” means September 27, 2023.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Ticketfly” means Ticketfly, Inc., a Delaware corporation.

“Ticketfly Event” means the cyber incident that affected Ticketfly’s platform on
or around May 2018.

“Title Company” has the meaning set forth in Section 5.11(b)(iii).

“Title Policy” has the meaning set forth in Section 5.11(b)(iii).

“Total Leverage Ratio” means, at any date, the ratio of (a) all Indebtedness of
the Borrower and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, to (b) Consolidated Adjusted EBITDA for the
Reference Period ended on, or most recently ended prior to, such date.

 

34



--------------------------------------------------------------------------------

“Transaction Costs” means all fees, costs and expenses incurred or paid by the
Borrower or any Subsidiary in connection with the Transactions, the Borrower
IPO, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA PATRIOT Act” has the meaning set forth in Section 9.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.03    Accounting Terms; GAAP.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied

 

35



--------------------------------------------------------------------------------

immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein. Notwithstanding any other provision of this
Agreement or the other Loan Documents to the contrary, the determination of
whether a lease constitutes a capital lease or an operating lease, and whether
obligations arising under a lease are required to be capitalized on the balance
sheet of the lessee thereunder and/or recognized as interest expense, shall be
determined by reference to GAAP as in effect on the Closing Date.

(b)    Notwithstanding anything to the contrary herein, but subject to Section
1.05, all financial ratios and tests (including the Total Leverage Ratio and
Consolidated Adjusted EBITDA) contained in this Agreement that are calculated
with respect to any Reference Period during which any Subject Transaction occurs
shall be calculated with respect to such Reference Period and such Subject
Transaction on a Pro Forma Basis. Further, if since the beginning of any such
Reference Period and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently was merged, amalgamated or consolidated with or into
the Borrower or any joint venture since the beginning of such Reference Period
has consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such
Reference Period as if such Subject Transaction had occurred at the beginning of
the applicable Reference Period (it being understood, for the avoidance of
doubt, that solely for purposes of (x) calculating actual compliance with
Section 6.11 and (y) calculating the Total Leverage Ratio for purposes of the
definition of “Applicable Rate”, the date of the required calculation shall be
the last day of the Reference Period, and no Subject Transaction occurring
thereafter shall be taken into account).

SECTION 1.04    Certain Calculations and Tests.

(a)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 6.11 hereof, any Total Leverage Ratio
test, any Consolidated Interest Coverage Ratio test and/or Liquidity Ratio test)
and/or any cap expressed as a percentage and/or based on the amount of
Consolidated Adjusted EBITDA or any other basket, (ii) the absence of a Default
or Event of Default (or any type of Default or Event of Default) or the accuracy
of representations and warranties as a condition to (A) the consummation of any
Limited Condition Transaction or any transaction in connection therewith
(including the assumption or incurrence of Indebtedness) and/or (B) the making
of any Restricted Payment or any Restricted Debt Payment, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower, (1) in the case of any Acquisition or similar Investment or other
transaction described in the immediately preceding clause (A), at the time of
(or on the basis of the financial statements for the most recently ended
Reference Period at the time of) either (x) the execution of the definitive
agreement with respect to such Acquisition or other Investment or (y) the
consummation of such Acquisition or other Investment, (2) in the case of any
Restricted Payment, at the time of (or on the basis of the financial statements
for the most recently ended Reference Period at the time of) (x) the declaration
of such Restricted Payment or (y) the making of such Restricted Payment and (3)
in the case of any Restricted Debt Payment, at the time of (or on the basis of
the financial statements for the most recently ended Reference Period at the
time of) (x) delivery of irrevocable (which may be conditional) notice with
respect to such Restricted Debt Payment or (y) the making of such Restricted
Debt Payment, in each case, after giving effect to the relevant Acquisition,
Investment, Restricted Payment and/or Restricted Debt Payment and, in each case,
the incurrence or assumption of any Indebtedness in connection therewith, on a
Pro Forma Basis; provided that if the Borrower has made such an election,

 

36



--------------------------------------------------------------------------------

then, in connection with the determination of (i) compliance with any financial
ratio or test (including, without limitation, Section 6.11 hereof, any Total
Leverage Ratio, any Consolidated Interest Coverage Ratio test and/or any
Liquidity Ratio test) and/or any cap expressed as a percentage or based on the
amount of Consolidated Adjusted EBITDA and/or any other basket or (ii) the
absence of a Default or Event of Default (or any type of Default or Event of
Default) or the accuracy of representations and warranties, in each case as a
condition to the consummation of any transaction in connection with (A) any
Limited Condition Transaction (including the assumption or incurrence of
Indebtedness) and/or (B) the making of any Restricted Payment or Restricted Debt
Payment in each of the foregoing cases on or following the date of such election
and prior to (x) in the case of clause (A) of this proviso, the earlier of the
date on which such Limited Condition Transaction is consummated or the
definitive agreement for such Limited Condition Transaction is terminated and
(y) in the case of clause (B) of this proviso, the making of the applicable
Restricted Payment or Restricted Debt Payment, each such determination shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction,
Restricted Payment or Restricted Debt Payment and other pro forma events in
connection therewith (including any incurrence of Indebtedness) have been
consummated. For the avoidance of doubt, notwithstanding anything to the
contrary in this Section 1.04, the requirements of Section 4.02 are required to
be satisfied in connection with any extension of credit except as expressly
provided herein.

(b)     For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.11 hereof, any Consolidated Interest
Coverage Ratio, Total Leverage Ratio test and/or any Liquidity Ratio test and/or
the amount of Consolidated Adjusted EBITDA), such financial ratio or test shall
be calculated at the time such action is taken (subject to clause (a) above),
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after such calculation.

SECTION 1.05    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II

THE CREDITS

SECTION 2.01    Term Commitments. Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount equal to the Term
Commitment of such Term Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.02 and Section 2.09.

SECTION 2.02    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time (or such later time acceptable to
the Administrative Agent)), two Business Days prior to the anticipated Closing
Date requesting that the Term Lenders make the Term Loans on the Closing Date
and specifying the amount to be borrowed, which notice may be revoked by the
Borrower at any time prior to 2:00 P.M., New York City time, on the date
identified in such notice as the date of the proposed Borrowing. The Term Loans
made on the Closing Date shall initially be Eurodollar Loans with an Interest
Period of three months. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 12:00 noon, New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Term Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

37



--------------------------------------------------------------------------------

SECTION 2.03    Repayment of Term Loans. The Borrower shall repay the Term Loans
in quarterly principal installments, commencing December 31, 2018, each of which
shall be in an amount equal to such Lender’s Term Percentage, as applicable,
multiplied by (i) the amortization percentage set forth below opposite such
installment and (ii) the initial principal amount of the Term Loans borrowed on
the Closing Date:

 

Installment Dates

   Amortization Percentage

December 31, 2018

   1.875%

March 30, 2019

   1.875%

June 30, 2019

   1.875%

September 30, 2019

   1.875%

December 31, 2019

   1.875%

March 31, 2020

   1.875%

June 30, 2020

   1.875%

September 30, 2020

   1.875%

December 31, 2020

   2.5%

March 31, 2021

   2.5%

June 30, 2021

   2.5%

September 30, 2021

   2.5%

December 31, 2021

   2.5%

March 31, 2022

   2.5%

June 30, 2022

   2.5%

September 30, 2022

   2.5%

December 31, 2022

   2.5%

March 31, 2023

   2.5%

June 30, 2023

   2.5%

Term Loan Maturity Date

   57.5%

SECTION 2.04    Revolving Credit Commitments. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans in Dollars to the Borrower from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment or (ii) the total Revolving Credit
Exposures exceeding the total Revolving Credit Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Credit Loans.

SECTION 2.05    Loans and Borrowings.

(a)     Obligations of Lenders. Each Loan shall be made as part of a Borrowing
by the Borrower consisting of Loans of the same Class and Type made to the
Borrower by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

38



--------------------------------------------------------------------------------

(b)     Type of Loans. Subject to Section 2.15, each Borrowing by the Borrower
shall be comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower
may request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)     Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$500,000. Each ABR Borrowing shall be in an aggregate amount equal to $1,000,000
or a larger multiple of $100,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused amount of the total
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.07(f). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.

(d)     Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) (i) any Revolving Credit Eurodollar
Borrowing if the Interest Period requested therefor would end after the
applicable termination date for such Commitment or (ii) any Eurodollar Borrowing
of a Term Loan, an Incremental Term Loan, a Refinancing Term Loan or an Extended
Term Loan if the Interest Period requested therefor would end after the
applicable maturity date for such Loan. After giving effect to all Borrowings,
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any time.

SECTION 2.06    Requests for Revolving Credit Borrowings.

(a)     Notice by the Borrower. To request a Revolving Credit Borrowing, the
Borrower shall notify the Administrative Agent of such request by submitting a
Borrowing Request (i) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall signed by a Responsible Officer
of the Borrower. Notwithstanding anything herein to the contrary, solely with
respect to any Revolving Credit Borrowing to be made on the Closing Date, any
Borrowing Request for such Borrowing (x) shall be made not later than 10:00
A.M., New York City time, two Business Days before the date of the proposed
Borrowing, and (y) may be revoked by the Borrower at any time prior to 2:00
P.M., New York City time, on the date identified in such Borrowing Request as
the date of the proposed Borrowing.

(b)     Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.05:

(i)     the aggregate amount of the requested Revolving Credit Borrowing;

(ii)     the date of such Revolving Credit Borrowing, which shall be a Business
Day;

(iii)     whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; provided that the Revolving Credit Borrowing on the
Closing Date shall be a Eurodollar Loan with an Interest Period of one month;

 

39



--------------------------------------------------------------------------------

(iv)     in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.05(d); and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.08.

(c)     Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof, including
whether the Borrower designated the proceeds to be used for working capital
purposes, and of the amount of such Lender’s Loan to be made as part of the
requested Revolving Credit Borrowing.

(d)     Failure to Elect. If no election as to the Type of a Revolving Credit
Borrowing is specified, then the requested Revolving Credit Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, the requested Borrowing shall be made instead as
an ABR Borrowing.

SECTION 2.07    Letters of Credit.

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Lender, at any
time and from time to time during the Revolving Credit Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement, the
terms and conditions of this Agreement shall control. Notwithstanding anything
herein to the contrary, the applicable Issuing Lender shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions, (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement or
(iii) in any manner that would result in a violation of one or more policies of
such Issuing Lender applicable to letters of credit generally.

(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Lender) to such Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition,
as a condition to any such Letter of Credit issuance, the Borrower shall have
entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the applicable Issuing Lender and
using such bank’s standard form (each, a “Letter of Credit Agreement”). A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment,

 

40



--------------------------------------------------------------------------------

renewal or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the applicable Issuing Lender at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Lender
that have not yet been reimbursed by or on behalf of the Borrower at such time
shall not exceed its LC Commitment, (ii) the LC Exposure shall not exceed the
total LC Commitments, (iii) no Lender’s Revolving Credit Exposure shall exceed
its Commitment and (iv) the sum of the total Revolving Credit Exposure shall not
exceed the total Commitments. The Borrower may, at any time and from time to
time, reduce or increase the LC Commitment of any Issuing Lender with the
consent of such Issuing Lender; provided that the Borrower shall not reduce the
LC Commitment of any Issuing Lender if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iii) above shall not be
satisfied. Notwithstanding anything herein to the contrary, no Issuing Lender
shall be under any obligation issue any Letter of Credit that (x) is anything
other than a standby Letter of Credit and (y) is denominated in any currency
other than in Dollars, in each case unless otherwise agreed by the
Administrative Agent and the applicable Issuing Lender.

(c)     Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed, extended or created only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal,
extension or creation (i) the total LC Exposures shall not exceed the Letter of
Credit Sublimit Amount, (ii) the total Revolving Credit Exposures shall not
exceed the total Revolving Credit Commitments, (iii) the Revolving Credit
Exposure of each Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment and (iv) the face amount of all outstanding Letters
of Credit issued by each Issuing Lender shall not exceed such Lender’s LC
Commitment.

(d)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Commitment Termination Date
(unless, in the case of this clause (ii), on or prior to such date, such Letter
of Credit is cash collateralized or backstopped in an amount and on terms
reasonably acceptable to the applicable Issuing Lender). Subject to the
foregoing, each Issuing Lender may agree that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and in any event not to exceed the period prescribed in the foregoing
clause (ii)), unless such Issuing Lender elects not to extend for any such
additional period.

(e)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender or the Revolving
Credit Lenders, such Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from such Issuing
Lender, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Lender, such Revolving Credit Lender’s
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason. Such payment shall be

 

41



--------------------------------------------------------------------------------

made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.08 with
respect to Revolving Credit Loans made by such Revolving Credit Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to paragraph (f) of this Section, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Revolving Credit Lenders and such Issuing Lender as their interests may appear.
Any payment made by a Revolving Credit Lender pursuant to this paragraph to
reimburse any Issuing Lender for any LC Disbursement (other than the funding of
ABR Revolving Credit Loans as contemplated below) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)     Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, the Business Day
immediately following the day that the Borrower receives such notice; provided
that if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.06 that such payment be financed with an ABR Revolving Credit
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Credit Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Credit
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Credit Lender’s Revolving Percentage
thereof.

(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.07
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against each Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
reimbursement obligations under Section 2.07(f) shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by any Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders, nor any Issuing Lender
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or message or advice,
however transmitted, in connection with any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Lender; provided that the foregoing shall not be construed to
excuse such Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to

 

42



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of (i) bad faith, gross negligence or
willful misconduct on the part of any Issuing Lender (as finally determined by a
court of competent jurisdiction) or (ii) such Issuing Lender’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, any Issuing Lender shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h)     Disbursement Procedures. Each Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Each Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower of such demand for payment and whether such Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Lender and the Revolving Credit Lenders with respect to
any such LC Disbursement.

(i)     Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then-applicable to ABR Revolving Credit Loans; provided that
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Lender shall be for account of such Revolving Credit
Lender to the extent of such payment.

(j)     Replacement of Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender thereto. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. Notwithstanding anything to the contrary contained herein, any Issuing
Bank may, upon 30 days’ notice to the Borrower, the Administrative Agent and the
Lenders, resign as an Issuing Bank and any Issuing Bank may be removed at any
time by the Borrower by notice to the Issuing Bank; provided that on or prior to
the expiration of such 30 day period with respect to such resignation, the
relevant Issuing Bank shall have identified, in consultation with the Borrower,
a successor Issuing Bank willing to accept its appointment as successor Issuing
Bank.

 

43



--------------------------------------------------------------------------------

(k)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 103% of the total LC Exposures as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in clause
(h) or (i) of Article VII. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Loan Parties under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the total LC Exposure at such time or, if the
maturity of the Revolving Credit Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders representing greater than 50% of the total
LC Exposures), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

SECTION 2.08    Funding of Borrowings.

(a)     Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 pm, New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Credit Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.07(f) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

(b)     Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

44



--------------------------------------------------------------------------------

SECTION 2.09    Interest Elections.

(a)     Elections by the Borrower. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans of the respective
Class constituting such Borrowing, and the Loans of such Class constituting each
such portion shall be considered a separate Borrowing.

(b)     Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.06 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be signed by a Responsible Officer of the Borrower.

(c)     Content of Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.05:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(d).

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)     Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

45



--------------------------------------------------------------------------------

(e)     Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.10    Termination and Reduction of the Commitments; Incremental Credit
Extensions.

(a)     Scheduled Termination. Unless previously terminated, the Revolving
Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date.

(b)     Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments, in
each case, without premium or penalty; provided that (i) each reduction of the
Revolving Credit Commitment pursuant to this Section shall be in an amount that
is $1,000,000 or a larger multiple of $500,000 (or if less, the remaining amount
of such Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Credit Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.12, the total Revolving
Credit Exposures would exceed the total Revolving Credit Commitments. The
Borrower shall notify the Administrative Agent of any election to terminate or
reduce the Revolving Credit Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of such termination may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the consummation of other transactions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied or such transaction
is not consummated. Any termination or reduction of the Revolving Credit
Commitments shall be permanent.

(c)     Increase of Revolving Credit Commitments.

(i)     Requests for Increase. The Borrower may propose at any time (A) that the
Revolving Credit Commitments hereunder be increased by having an existing
Revolving Credit Lender (each an “Increasing Revolving Credit Lender”) agree to
increase its then existing Revolving Credit Commitment and/or by adding as a new
Revolving Credit Lender hereunder any Person approved by the Administrative
Agent and each Issuing Lender (in each case, such approval not to be
unreasonably withheld or delayed) but in any event shall otherwise be an
eligible assignee under Section 9.04 (each an “Assuming Revolving Credit
Lender”) that shall agree to provide a Revolving Credit Commitment hereunder or
(B) the establishment of one or more new revolving credit commitments (each such
new commitment, an “Incremental Revolving Credit Commitment Tranche”) to be
provided by one or more Increasing Revolving Credit Lenders and/or Assuming
Revolving Credit Lenders (each such proposed increase pursuant to the foregoing
clauses (A) and (B) being a “Revolving Credit Commitment Increase”), in each
case, by notice to the Administrative Agent specifying the amount of the
relevant Revolving Credit Commitment Increase, the Increasing Revolving Credit
Lender(s) and/or Assuming Revolving Credit Lenders providing for such Revolving
Credit Commitment Increase and the date on which such increase is to be
effective (the “Revolving Credit Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and ten
Business Days prior to the Revolving Credit Commitment Termination Date;
provided that, and subject to the provisions set forth in Section 1.04(a) with
respect to any Limited Condition Transaction:

(A)     the minimum amount of each Revolving Credit Commitment Increase shall be
$1,000,000 or a larger multiple of $500,000;

 

46



--------------------------------------------------------------------------------

(B)     (i) the aggregate amount of all Revolving Credit Commitment Increases
hereunder, together with the aggregate amount of all Incremental Term Loans
incurred under Section 2.10(d) and all Incremental Equivalent Debt incurred
under Section 2.10(e), shall not exceed the Available Incremental Amount and
(ii) after giving effect to any such Revolving Credit Commitment Increase on a
Pro Forma Basis, the Borrower is in compliance with the financial covenants set
forth in Section 6.11 recomputed as of the last day of the most recently ended
Reference Period;

(C)     both at the time of any such request and upon the effectiveness of any
Revolving Credit Commitment Increases, no Default or Event of Default shall have
occurred and be continuing or would result from such proposed Revolving Credit
Commitment Increase (or, in the case of any Revolving Credit Commitment Increase
consisting of an Incremental Revolving Credit Commitment Tranche incurred to
finance a Limited Condition Transaction, no Default or Event of Default pursuant
to clauses (a), (b), (h) or (i) of Article VII has occurred and is continuing or
would result therefrom at the time of such request);

(D)     the representations and warranties set forth in Article III and in the
other Loan Documents (or, in the case of any Revolving Credit Commitment
Increase consisting of an Incremental Revolving Credit Commitment Tranche
incurred to finance a Limited Condition Transaction, the Specified
Representations, provided that any reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Limited Condition Transaction) shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) immediately prior to, and after giving
effect to, such Revolving Credit Commitment Increase as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);

(E)     any Revolving Credit Commitment Increase shall rank pari passu in right
of payment and security with the existing Revolving Credit Commitments;

(F)     no Revolving Credit Commitment Increase consisting of an Incremental
Revolving Credit Commitment Tranche will have (i) a final maturity earlier than
the Latest Revolving Credit Termination Date (as determined as of the applicable
Revolving Credit Commitment Increase Date) or (ii) a weighted average life to
maturity that is shorter than the weighted average life to maturity of the
Revolving Credit Commitments; and

(G)     (i) any Revolving Credit Commitment Increase (other than an Incremental
Revolving Credit Commitment Tranche) shall be on terms that are identical to the
existing Revolving Credit Commitments, with respect to any Revolving Credit
Commitment Increase that is the same tranche as the existing Revolving Credit
Commitments, or (ii) subject to clauses (E) and (F) above, any Revolving Credit
Commitment Increase consisting of an Incremental Revolving Credit Commitment
Tranche shall be on terms that are identical to the existing Revolving Credit
Commitments, other than those terms relating to pricing (including interest
rates or rate floors), fees and maturity date and other than as set forth in
this clause (c), or such terms as are reasonably satisfactory to the
Administrative Agent, the Borrower, the Increasing Revolving Credit Lenders
and/or the Assuming Revolving Credit Lenders, as applicable, with respect to any
Incremental Revolving Credit Commitment Tranche.

 

47



--------------------------------------------------------------------------------

Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clauses (C) and (D) above. Notwithstanding anything herein to the contrary, no
Revolving Credit Lender shall have any obligation hereunder to become an
Increasing Revolving Credit Lender and any election to do so shall be in the
sole discretion of each Revolving Credit Lender.

(ii)    Effectiveness of Increase. Each Revolving Credit Commitment Increase
(and the increase of the Revolving Credit Commitment of each Increasing
Revolving Credit Lender and/or the new Revolving Credit Commitment of each
Assuming Revolving Credit Lender, as applicable, resulting therefrom) shall
become effective as of the relevant Revolving Credit Commitment Increase Date
upon receipt by the Administrative Agent, on or prior to 12:00 noon, New York
City time, on such Revolving Credit Commitment Increase Date, of (A) a
certificate of a duly authorized officer of the Borrower stating that the
conditions with respect to such Revolving Credit Commitment Increase under this
clause (c) have been satisfied, (B) an agreement (a “Revolving Credit Commitment
Increase Supplement”), in form and substance satisfactory to the Borrower and
the Administrative Agent, pursuant to which, effective as of such Revolving
Credit Commitment Increase Date, as applicable, the Revolving Credit Commitment
of each such Increasing Revolving Credit Lender shall be increased or each such
Assuming Revolving Credit Lender shall undertake a Revolving Credit Commitment
reflecting such Assuming Revolving Credit Lender’s increased Revolving Credit
Commitment, in each case duly executed by such Increasing Revolving Credit
Lender or Assuming Revolving Credit Lender, as the case may be, and the Borrower
and acknowledged by the Administrative Agent and (C) such certificates, legal
opinions or other documents from the Borrower reasonably requested by the
Administrative Agent in connection with such Revolving Credit Commitment
Increase. Upon the Administrative Agent’s receipt of a fully executed Revolving
Credit Commitment Increase Supplement from each Increasing Revolving Credit
Lender and/or Assuming Revolving Credit Lender referred to in clause (B) above,
together with the certificates, legal opinions and other documents referred to
in clauses (A) and (C) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Revolving Credit Commitment Increase to the Borrower and
the Lenders (including, if applicable, each Assuming Revolving Credit Lender).
On each Revolving Credit Commitment Increase Date, to the extent such Revolving
Credit Commitment Increase is an Incremental Revolving Credit Commitment
Tranche, the Borrower shall simultaneously (i) prepay in full the outstanding
Revolving Credit Loans (if any) held by the Revolving Credit Lenders immediately
prior to giving effect to the relevant Revolving Credit Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Revolving Credit Loans from all Revolving Credit Lenders (including,
if applicable, any Assuming Revolving Credit Lender) such that, after giving
effect thereto, the Revolving Credit Loans are held ratably by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitments
(after giving effect to such Revolving Credit Commitment Increase) and (iii) pay
to the Revolving Credit Lenders the amounts, if any, payable under Section 2.17;
provided that notwithstanding the foregoing, with respect to any Revolving
Credit Commitment Increase that is the same tranche as the existing Revolving
Credit Commitments, at the election of the Administrative Agent in its sole
discretion, any Revolving Credit Loans outstanding on such Revolving Credit
Commitment Increase Date shall be reallocated among the Revolving Credit Lenders
(with Revolving Credit Lenders making any required payments to each other) to
the extent necessary to keep

 

48



--------------------------------------------------------------------------------

the outstanding Revolving Credit Loans ratable with any revised pro rata shares
of such Lenders arising from any nonratable increase in the Revolving Credit
Commitments under this Section 2.10(c). Upon each such Revolving Credit
Commitment Increase, the participation interests of the Revolving Credit Lenders
in the then outstanding Letters of Credit shall automatically be adjusted to
reflect, and each Revolving Credit Lender (including, if applicable, each
Assuming Revolving Credit Lender) shall have a participation in each such Letter
of Credit equal to, the Revolving Credit Lenders’ respective Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit after giving effect to such increase.

(d)     Incremental Term Loans.

(i)     Requests for Incremental Term Loans. The Borrower and any one or more
Lenders or other lenders arranged by the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
but in any event shall otherwise be an eligible assignee under Section 9.04 (an
“Incremental Term Loan Lender”) may from time to time agree that such
Incremental Term Loan Lenders shall make one or more tranches of term loans
available to the Borrower (each an “Incremental Term Loan”), which may be the
same facility as the existing Term Loans or a separate class of term loans. Any
such Incremental Term Loan shall be made available (the date such Incremental
Term Loan is made available, an “Incremental Term Loan Effective Date”) to the
Borrower on terms and pursuant to a supplement to this Agreement in form and
substance substantially consistent with the terms related to the Term Loans in
this Agreement, or otherwise reasonably satisfactory to the Administrative
Agent, the Incremental Term Loan Lenders and the Borrower (an “Incremental Term
Loan Supplement”) executed and delivered by the Borrower, the applicable
Incremental Term Loan Lenders and the Administrative Agent (which Incremental
Term Loan Supplement may include such amendments to this Agreement as shall be
required in the reasonable judgment of the Administrative Agent to effect the
intent of this Section); provided that, and subject to the provisions set forth
in Section 1.04(a) with respect to any Limited Condition Transaction:

(A)     the minimum amount of each Incremental Term Loan shall be $1,000,000 or
a larger multiple of $500,000 (or such lesser amount as the Administrative Agent
may reasonably agree);

(B)     (i) the aggregate amount of all Incremental Term Loans hereunder,
together with the aggregate amount of Revolving Credit Commitment Increases
incurred under Section 2.10(c) and the aggregate amount of all Incremental
Equivalent Debt incurred under Section 2.10(e), shall not exceed the Available
Incremental Amount and (ii) after giving effect to any such Incremental Term
Loans on a Pro Forma Basis, the Borrower is in compliance with the financial
covenants set forth in Section 6.11 recomputed as of the last day of the most
recently ended Reference Period;

(C)     both at the time of any such request and upon the effectiveness of any
Incremental Term Loans, no Default or Event of Default shall have occurred and
be continuing or would result from such proposed Incremental Term Loan (or, in
the case of Incremental Term Loans incurred to finance a Limited Condition
Transaction, no Event of Default pursuant to clauses (a), (b), (h) or (i) of
Article VII has occurred and is continuing or would result therefrom);

 

49



--------------------------------------------------------------------------------

(D)     the representations and warranties set forth in Article III and in the
other Loan Documents (or, in the case of Incremental Term Loans incurred to
finance a Limited Condition Transaction, the Specified Representations, provided
that any reference to “Material Adverse Effect” in the Specified Representations
shall be understood for this purpose to refer to “Material Adverse Effect” or
similar definition as defined in the main transaction agreement governing such
Limited Condition Transaction) shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
immediately prior to, and after giving effect to, such Incremental Term Loan on
and as of the Incremental Term Loan Effective Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

(E)     any Incremental Term Loans shall rank pari passu in right of payment and
security with the Term Loans;

(F)     Incremental Term Loans may, among other things, be subject to the
mandatory prepayment obligations set forth in Section 2.12(c), and may share
ratably in any other mandatory prepayments (which, in the case of any
Incremental Term Loans provided under a “B” term loan facility, may include an
excess cash flow sweep, in addition to asset sale and casualty event mandatory
prepayments);

(G)     subject to clause (H) below, the interest rates, maturity and
amortization schedules applicable to any Incremental Term Loan shall be
determined by the Borrower, the Administrative Agent the Incremental Term Loan
Lenders thereunder;

(H)     no Incremental Term Loans will have (i) a final maturity earlier than
the Latest Term Loan Maturity Date (as determined as of the applicable
Incremental Term Loan Effective Date) or (ii) a weighted average life to
maturity that is shorter than the weighted average life to maturity of any
comparable (i.e., “A” term loan facility or “B” term loan facility) term loan
facility under this Agreement; and

(I)     any Incremental Term Loans shall be on terms (i) that are identical to
the existing Term Loans, with respect to any Incremental Term Loans that are the
same tranche as the existing Term Loans, or (ii) subject to clauses (G) and
(H) above, that are identical to the existing Term Loans, other than those terms
relating to amortization, pricing (including interest rates, rate floors or
original issue discount), fees and maturity date and other than as set forth in
this clause (d), or such terms as are reasonably satisfactory to the
Administrative Agent, the Incremental Term Loan Lenders and the Borrower, with
respect to any Incremental Term Loans that are a separate tranche from the
existing Term Loans.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.

(ii)     Effectiveness of Increase. On each Incremental Term Loan Effective
Date, the Borrower shall deliver to the Administrative Agent (A) a certificate
of a duly authorized officer of the Borrower stating that the conditions with
respect to such Incremental Term Loan under this paragraph (d) have been
satisfied, (B) an executed Incremental Term Loan Supplement and (C) such
certificates, legal opinions or other documents from the Borrower reasonably
requested by the Administrative Agent in connection with such Incremental Term
Loan. Upon the Administrative Agent’s receipt of a fully executed Incremental
Term Loan Supplement, together with the certificates, legal opinions and other
documents referred to in clauses (A) and (C) above, the Administrative Agent
shall record the information contained in each such agreement in the Register
and give prompt notice of the relevant Incremental Term Loan to the Borrower and
the Lenders.

 

50



--------------------------------------------------------------------------------

(e)     Incremental Equivalent Debt. The Borrower may utilize the Available
Incremental Amount in respect of one or more series of senior unsecured notes or
term loans or senior secured first lien notes or term loans or senior secured
junior lien (as compared to the Liens securing the Secured Obligations) term
loans, in each case, if secured, that will be secured by Liens on the Collateral
on a pari passu or junior priority basis (as applicable) with the Liens on
Collateral securing the Secured Obligations, and issued in a public offering,
Rule 144A or other private placement or loan origination pursuant to an
indenture, credit agreement or otherwise, in an aggregate amount not to exceed,
together with the aggregate amount of all Revolving Credit Commitment Increases
and all Incremental Term Loans, the Available Incremental Amount (“Incremental
Equivalent Debt”); provided that such Incremental Equivalent Debt (i) does not
mature earlier than the Latest Term Loan Maturity Date (as determined as of the
date of incurrence of such Incremental Equivalent Debt), or have a shorter
weighted average life to maturity than the weighted average life to maturity of
the Revolving Credit Commitments, the Term Loans or any Incremental Facility
outstanding at such time, (ii) has terms and conditions (other than pricing
(including interest rates, rate floors or original issue discount) and fees and,
solely with respect to any term loans, amortization, prepayment premiums, and as
otherwise explicitly set forth in this Agreement) no more restrictive than those
under the credit facilities provided for herein (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date (as
determined as of the date of incurrence of such Incremental Equivalent Debt)),
(iii) does not require mandatory prepayments to be made except to the extent
required to be applied no worse than pro rata to the credit facilities provided
for herein and any pari passu secured Incremental Equivalent Debt (provided that
any term loans constituting Incremental Equivalent Debt may be subject to an
excess cash flow sweep which may be shared on a pari passu basis with any term
loan facility hereunder), (iv) to the extent secured, shall not be secured by
any Lien on any asset that does not also secure the existing credit facilities
hereunder, or to the extent guaranteed, shall not be guaranteed by any Person
other than the Subsidiary Guarantors, (v) to the extent secured, shall be
subject to customary intercreditor arrangements reasonably satisfactory to the
Borrower and the Administrative Agent and (vi) after giving effect to any such
Incremental Equivalent Debt on a Pro Forma Basis, the Borrower is in compliance
with the financial covenants set forth in Section 6.11 recomputed as of the last
day of the most recently ended Reference Period. For the avoidance of doubt,
Incremental Equivalent Debt incurred pursuant to this Section 2.10(e) the
proceeds of which are to be used to consummate any Limited Condition Transaction
shall be subject to the provisions set forth in Section 1.04(a).

SECTION 2.11    Repayment of Revolving Credit Loans; Register; Evidence of Debt;
Disqualified Lenders List.

(a)     Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans made to the Borrower, and each such Revolving Credit Loan shall mature, on
the Revolving Credit Commitment Termination Date.

(b)     Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c)     Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.

 

51



--------------------------------------------------------------------------------

(d)     Effect of Entries. The entries made in the accounts maintained pursuant
to paragraph (c) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans made to it in accordance with the terms of this Agreement.

(e)     Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender or its registered assigns and
substantially in the form of Exhibit D-1 or D-2, as appropriate, and such
note(s) shall be evidence of such Loans (and all amounts payable in respect
thereof). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to such
Lender or its registered assigns.

(f)     Disqualified Lenders List. The Disqualified Lenders List will be
(i) posted to the Lenders on both the “Public Side Information” and the “Private
Side Information” portions of the Electronic Platform, subject to the
confidentiality provisions thereof in accordance with Section 9.12 hereof, and
(ii) made available to the Lenders and the Issuing Lenders upon written request
to the Administrative Agent. The Borrower hereby acknowledges and consents to
the posting and/or distribution of the Disqualified Lenders List pursuant to the
terms set forth in this Agreement. The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent will not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of this Section 2.11(f), nor will the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders, or otherwise take (or omit to take) any action with respect thereto.

SECTION 2.12    Prepayment of Loans.

(a)     Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty (but, if applicable, subject to Section 2.17), subject to the
requirements of paragraph (d) of this Section.

(b)     Mandatory Prepayments of Revolving Credit Loans. If, at any time, the
total Revolving Credit Exposures of all Lenders exceed the total Revolving
Credit Commitments, then the Borrower shall prepay Revolving Credit Loans (or,
to the extent after giving effect to any such prepayment, any such excess
remains, cash collateralize Letters of Credit in a manner consistent with the
requirements in Section 2.07(k)), to eliminate such excess within one
(1) Business Day of receiving written notice of such excess from the
Administrative Agent.

(c)     Mandatory Prepayments of Term Loans.

(i)     If any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 6.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied within five Business Days of the receipt of such Net Cash Proceeds
toward the prepayment of the Term Loans as set forth in Section 2.12(c)(iv).

(ii)     If the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof within five Business Days of the
receipt of such Net Cash Proceeds, an amount equal to 100% of such Net Cash
Proceeds shall be applied within ten Business Days following receipt thereof
toward the prepayment of the Term Loans as set forth in Section 2.12(c)(iv);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.12(c)(iv).

 

52



--------------------------------------------------------------------------------

(iii)     No later than the fifth Business Day after the date on which the
financial statements with respect to each fiscal year of the Borrower are
required to be delivered pursuant to Section 5.01(a), commencing with the fiscal
year ending December 31, 2019, the Borrower shall prepay the outstanding
principal amount of Term Loans as set forth in Section 2.12(c)(iv) in an
aggregate principal amount equal to (A) the Required Excess Cash Flow Percentage
of Excess Cash Flow of the Borrower and its Subsidiaries for the Excess Cash
Flow Period then ended, minus (B) (i) the aggregate principal amount of any Term
Loans, Incremental Term Loans, Incremental Equivalent Debt or Refinancing
Indebtedness in the form of Term Loans prepaid pursuant to Section 2.12(a) or
the applicable provisions of the documentation governing such Incremental
Equivalent Debt or Refinancing Indebtedness prior to such date and (ii) the
aggregate principal amount of any Revolving Credit Loans and Refinancing
Indebtedness in the form of Revolving Credit Loans (in each case, to the extent
accompanied by a permanent reduction of the relevant Revolving Credit
Commitment) voluntarily prepaid or purchased pursuant to Section 2.12(a) or the
applicable provisions of the documentation governing such Refinancing
Indebtedness prior to such date.

(iv)     Amounts to be applied in connection with prepayments shall be applied
to the prepayment of the Term Loans in accordance with Section 2.19. The
application of any prepayment pursuant to this Section 2.12(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.12(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. Each prepayment of the Term Loans
in accordance with Sections 2.12(c)(i) and (ii) above shall be applied to prepay
all remaining installments of each Class of Term Loans pro rata against all such
scheduled installments based upon the respective amounts thereof. Each
prepayment of the Term Loans in accordance with Sections 2.12(c)(iii) above
shall be applied to first, to the next eight scheduled installments thereof in
direct order of maturity, and second, to the remaining installments on a pro
rata basis against all such scheduled installments based upon the respective
amounts thereof.

(d)     Notices, Etc. The Borrower shall notify the Administrative Agent of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 am, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Credit Commitments as contemplated by Section 2.10, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.10. Promptly following receipt of any such notice
relating to a Borrowing of any Class, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.05, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing of any Class shall be applied ratably to the Loans of such
Class included in such Borrowing and (unless the Borrower shall otherwise
direct) shall be made, first, to ABR Loans and, second, to Eurodollar Loans.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.14.

 

53



--------------------------------------------------------------------------------

SECTION 2.13    Fees.

(a)     Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Revolving Credit Lender a commitment fee, which shall accrue
at the Applicable Rate on the average daily unused amount of such Lender’s
Revolving Credit Commitment during the period from and including the Closing
Date to but excluding the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date. Accrued
commitment fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date, commencing on the first such date to occur after
the Closing Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender.

(b)     Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Revolving Credit Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate on Eurodollar
Revolving Credit Loans on the average daily amount of such Revolving Credit
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure, and (ii) to the applicable
Issuing Lender a fronting fee, which shall accrue at the rate of 0.15% per annum
on the average daily amount of the total LC Exposures in respect of Letters of
Credit issued by such Issuing Lender (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date the Revolving Credit
Commitments terminate and the date on which there ceases to be any LC Exposure
in respect of Letters of Credit issued by such Issuing Lender, as well as such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each of March, June, September and December shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the date
on which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Lenders pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)     Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)     Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

SECTION 2.14    Interest.

(a)     ABR Loans. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

 

54



--------------------------------------------------------------------------------

(b)     Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

(c)     Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d)     Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of the
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Credit Loan prior to the
end of the Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)     Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for any Eurodollar Borrowing:

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii)     the Administrative Agent is advised by the Required Lenders that the
LIBO Rate or the Adjusted LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their respective Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

55



--------------------------------------------------------------------------------

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.15(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.16    Increased Costs.

(a)     Increased Costs Generally. If any Change in Law shall:

(i)     subject any Lender or the Issuing Lender to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii)     impose, modify or deem applicable any reserve, special deposit,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or

(iii)     impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

56



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b)     Capital Adequacy, Liquidity Requirements. If any Lender or any Issuing
Lender determines that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c)     Requests, Rules, Guidelines, etc. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(d)     Certificates from Lenders. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(e)     Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

57



--------------------------------------------------------------------------------

SECTION 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than any loss of anticipated profits), cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss (other than any loss of
anticipated profits), cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

SECTION 2.18    Taxes.

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law as determined in
good faith by any Loan Party or the Administrative Agent, as applicable (the
“Applicable Withholding Agent”) requires the deduction or withholding of any
Tax, then the Applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party to the Administrative Agent, Lender or Issuing Lender (as
the case may be) shall be increased as necessary so that after all such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, Lender Issuing Lender (as the case may be) receives with
respect to this Agreement an amount equal to the sum it would have received had
no such deductions or withholding been made.

(b)     Payment of Other Taxes by the Borrower. In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)     Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent, such Lender or such Issuing Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Loan Parties hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or an Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error.

 

58



--------------------------------------------------------------------------------

(d)     Evidence of Payments. As soon as practicable after any payment of Taxes,
imposed with respect to a payment under any Loan Document, by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)     Tax Forms.

(i)     Any Lender or Issuing Lender that is entitled to an exemption from or
reduction of any applicable withholding Tax with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
or Issuing Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Issuing Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such forms (other than
such forms set forth in Section 2.18(e)(ii)(A)–(D), Section 2.18(e)(iii) or
Section 2.18(e)(iv) below) shall not be required if in the Lender or Issuing
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender or Issuing Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or Issuing Lender.

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person under Section 7701(a)(30) of the Code, any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of the Borrower or the Administrative Agent), whichever of the
following is applicable:

(A)     duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(B)     duly completed copies of Internal Revenue Service Form W-8ECI,

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit F-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) such Foreign Lender is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) such Foreign Lender is not
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (D) no payments in connection with any Loan Document are effectively
connected with the United States trade or business conducted by such Lender (a
“U.S. Tax Compliance Certificate”) and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E,

 

59



--------------------------------------------------------------------------------

(D)     to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct or
indirect owner, or

(E)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, if any.

(iii)     Any Lender or Issuing Lender that is a United States person under
Section 7701(a)(30) of the Code, to the extent it may lawfully do so, shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender or Issuing Lender becomes a Lender or Issuing Lender, as
applicable, under this Agreement, on or prior to the date on which any such form
or certification expires or becomes obsolete, and after the occurrence of a
change in the Lender or Issuing Lender’s circumstances which require a change in
the most recent form or certification previously delivered by it (and from time
to time thereafter upon the request of the Borrower or the Administrative
Agent), duly completed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender or Issuing Lender is entitled to an
exemption from U.S. backup withholding tax.

(iv)     If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender and Issuing Lender agrees that if any form or certification it
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.18(e).

 

60



--------------------------------------------------------------------------------

(f)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) the full amount of any Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (f).

(g)     Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by a Loan Party or with respect to which the
Loan Party has paid additional amounts pursuant to this Section, it shall pay
over such refund to the Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender or such Issuing Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Loan Party, upon the
request of the Administrative Agent or such Lender or such Issuing Lender,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or such Issuing Lender in the event the
Administrative Agent or such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the Administrative Agent or
such Lender or such Issuing Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the Administrative Agent or such Lender or such Issuing Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender or
such Issuing Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Party, any of its Subsidiaries or any other Person.

(h)     Survival. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(i)     Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

 

61



--------------------------------------------------------------------------------

SECTION 2.19    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)     Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) or under any other Loan Document (except as
otherwise expressly provided therein) prior to 1:00 p.m., New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Borrower and the Lenders,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lenders as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17, 2.18 and 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder and under any other Loan
Document shall be made in Dollars.

(b)     Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)     Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a particular Class shall be made from the applicable
Lenders, pro rata according to the amounts of the respective Commitments of such
Class and shall be allocated pro rata among the applicable Lenders according to
the amounts of their respective Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class that are to be included
in such Borrowing (in the case of conversions and continuations of Loans), (ii)
each payment of commitment fees under Section 2.13 shall be made for account of
the Revolving Credit Lenders, and each termination or reduction of the amount of
the Revolving Credit Commitments under Section 2.10 shall be applied to the
Revolving Credit Commitments, pro rata according to the respective Revolving
Credit Commitments of the Revolving Credit Lenders; (iii) each payment or
prepayment of principal of Loans of any Class by the Borrower shall be made for
account of the applicable Lenders pro rata according to the respective unpaid
principal amounts of the Loans of such Class held by such Lenders; and (iv) each
payment of interest on Loans of any Class by the Borrower shall be made for
account of the applicable Lenders pro rata according to the amounts of interest
on such Loans of such Class then due and payable to such Lenders. Amounts
prepaid on account of the Term Loans may not be reborrowed.

(d)     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements, as
applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements, as applicable, of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and participations in LC
Disbursements, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

62



--------------------------------------------------------------------------------

(e)     Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lenders, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the applicable Issuing Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f)     Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.07(e),
2.08(b) or 2.19(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.20    Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount pursuant to Section 2.18, then such Lender shall, if requested
by the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.18.

(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.16, if the Borrower is required to pay any additional amount pursuant to
Section 2.18, if any Lender defaults in its obligation to fund Loans hereunder
or if any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender or any
Lender that becomes a Defaulting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a

 

63



--------------------------------------------------------------------------------

Lender accepts such assignment); provided that (i) to the extent required by
Section 9.04, the Borrower shall have received the prior written consent of the
Administrative Agent and (if a Revolving Credit Commitment is being assigned)
each Issuing Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments and (iv) until such time
as such assignment shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.18. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)     fees set forth in Section 2.13(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender;

(b)     to the extent permitted by applicable law, (i) any voluntary prepayment
of Revolving Credit Loans shall, if the Borrower so directs at the time of
making such voluntary prepayment, be applied to the Revolving Credit Loans of
other Lenders as if such Defaulting Lender had no Revolving Credit Loans
outstanding and the Revolving Credit Exposure of such Defaulting Lender were
zero, and (ii) any mandatory prepayment of the Revolving Credit Loans shall, if
the Borrower so directs at the time of making such mandatory prepayment, be
applied to the Revolving Credit Loans of other Lenders, but not to the Revolving
Credit Loans of such Defaulting Lender, it being understood and agreed that the
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Credit Loans that is not paid to such Defaulting Lender solely as
a result of the operation of the provisions of this clause (b);

(c)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(d)     if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)     all or any part of such LC Exposure shall be reallocated among the
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent (x) the sum of the
Revolving Credit Exposures of all Lenders that are not Defaulting Lenders plus
such Defaulting Lender’s LC Exposure does not exceed the total of the
Commitments of all Lenders that are not Defaulting Lenders, (y) the Revolving
Credit Exposure of any Lender does not exceed such Lender’s Revolving Credit
Commitment and (z) the conditions set forth in Section 4.02 are satisfied at
such time; and

 

64



--------------------------------------------------------------------------------

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.07(k) for so
long as such LC Exposure is outstanding;

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (d), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this paragraph (d), then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

(v)     if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this paragraph (d), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and fees payable in connection with any
Letters of Credit under Sections 2.13(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Lenders until
such LC Exposure is cash collateralized and/or reallocated; and

(e)     so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with paragraph (d) of this Section, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(d)(i) of this Section (and Defaulting Lenders shall not participate therein).

(f)     In the event that each of the Administrative Agent, the Borrower and the
Issuing Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

SECTION 2.22    MIRE Event. Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to the Loan Parties’ compliance with the first sentence of
Section 5.11(b)(ix) hereto.

SECTION 2.23    Refinancing Facilities.

(a)    Upon written notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time elect to refinance any
Class of Term Loans or Revolving Credit Commitments, in whole or in part, with
one or more new term loan facilities (each, a “Refinancing Term Facility”) or
new revolving credit facilities (each, a “Refinancing Revolving Credit
Facility”; the Refinancing Term Facilities and the Refinancing Revolving Credit
Facilities are collectively referred to as “Refinancing Facilities”),
respectively, under this Agreement with the consent of the Borrower, the
Administrative Agent (not to be unreasonably withheld or delayed) and the
institutions providing such Refinancing Term Facility or Refinancing Revolving
Credit Facility or, in the case of any series of Term

 

65



--------------------------------------------------------------------------------

Loans, with one or more series of senior unsecured notes or term loans or senior
secured first lien notes or term loans or senior secured junior lien (as
compared to the Liens securing the Secured Obligations) term loans, in each
case, if secured, that will be secured by Liens on the Collateral on a pari
passu basis or junior priority basis (as applicable) with the Liens on
Collateral securing the Secured Obligations and will be subject to customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent (any such notes or loans, “Refinancing Equivalent Debt”);
provided that (i) except with respect to customary bridge loans, any Refinancing
Term Facility or Refinancing Equivalent Debt does not mature, or have a weighted
average life to maturity, earlier than the final maturity, or the weighted
average life, of the Class of Term Loans or Incremental Term Loans being
refinanced, (ii) any Refinancing Revolving Credit Facility does not mature prior
to the maturity date of the Revolving Credit Commitments being refinanced,
(iii) the other terms and conditions of such Refinancing Term Facility,
Refinancing Revolving Credit Facility or Refinancing Equivalent Debt (excluding
pricing and optional prepayment or redemption terms) are (taken as a whole) no
more favorable to the lenders or investors, as applicable, providing such
Refinancing Term Facility, Refinancing Revolving Credit Facility or Refinancing
Equivalent Debt, as applicable, than those applicable to the Term Loans,
Incremental Term Loans or the Revolving Credit Commitments being refinanced,
(iv) there shall be no borrower, issuer and/or guarantor under any Refinancing
Equivalent Debt other than the Borrower and/or the Subsidiary Guarantors, as
applicable, (v) the proceeds of any Refinancing Facility or Refinancing
Equivalent Debt shall be applied, substantially simultaneously with the
incurrence thereof, to the prepayment of outstanding Loans (and, in the case of
any Refinancing Facility or Refinancing Equivalent Debt the proceeds of which
are used to refinance the Revolving Credit Commitments, to the pro rata
commitment reduction) under the facility being refinanced, and (vi) to the
extent secured, any such Refinancing Facility or Refinancing Equivalent Debt
shall not be secured by any lien on any asset that does not also secure the
Facilities. Each such notice shall specify the date on which the Borrower
proposes that the Refinancing Facility shall be made or the Refinancing
Equivalent Debt shall be issued, which shall be a date not less than three
(3) Business Days after the date on which such notice is delivered to the
Administrative Agent.

(b)     The Borrower may approach any Lender or any other Person (other than a
natural person) to provide all or a portion of the (x) Refinancing Facilities (a
“Refinancing Facility Lender”), so long as such Person would be an eligible
assignee of Term Loans or Revolving Credit Loans pursuant to the terms of
Section 9.04, as applicable, or (y) Refinancing Equivalent Debt; provided that
any Lender offered or approached to provide all or a portion of any Refinancing
Facility and/or Refinancing Equivalent Debt may elect or decline, in its sole
discretion, to provide a Refinancing Facility or purchase Refinancing Equivalent
Debt.

(c)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Facilities and Refinancing Equivalent Debt on the terms specified by
the Borrower) and hereby waive the requirements of this Agreement or any other
Loan Document that may otherwise prohibit any transaction contemplated by this
Section. The Refinancing Facilities shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Refinancing Facility Lenders providing such Refinancing Facilities (a
“Refinancing Amendment”) which shall be consistent with the provisions set forth
in this Section. The Refinancing Equivalent Debt shall be established pursuant
to an indenture, credit agreement or other definitive documentation which shall
be consistent with the provisions set forth in this Section. Notwithstanding
anything to the contrary contained in Section 9.02, each Refinancing Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties
party thereto and the other parties hereto without the consent of any other
Lender and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower, to

 

66



--------------------------------------------------------------------------------

effect the provisions of this Section, including in order to establish new
tranches or sub-tranches in respect of the Refinancing Facilities and such
technical amendments as may be necessary or appropriate in connection therewith
and to adjust the amortization schedule in Section 2.03 (insofar as such
schedule relates to payments due to Lenders of the Term Loans which are being
refinanced with the proceeds of a Refinancing Term Facility; provided that no
such amendment shall reduce the pro rata share of any such payment that would
have otherwise been payable to the Lenders, the Term Loans of which are not
refinanced with the proceeds of a Refinancing Term Facility). The Administrative
Agent shall be permitted, and is hereby authorized, to enter into such
amendments with the Borrower to effect the foregoing.

SECTION 2.24    Extension Amendments.

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate
transactions with any individual Lender who accepts the terms contained in the
relevant Extension Offer to extend the maturity date of all or a portion of such
Lender’s Loans and/or Commitments of such Class and otherwise modify the terms
of all or a portion of such Loans and/or Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”); it being understood that any Extended Term Loans shall
constitute a separate Class of Loans from the Class of Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, so long as the following
terms are satisfied:

(i)     except as to (A) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iii) and to the extent applicable, be
determined by the Borrower and any Lender who agrees to an Extension of its
Revolving Credit Commitments and set forth in the relevant Extension Offer), (B)
terms applicable to such Extended Revolving Credit Commitments or Extended
Revolving Credit Loans (each as defined below) that are more favorable to the
lenders or the agent of such Extended Revolving Credit Commitments or Extended
Revolving Credit Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Revolving
Lenders or, as applicable, the Administrative Agent pursuant to the applicable
Extension Amendment, and (C) any covenant or other provision applicable only to
periods after the Latest Revolving Credit Termination Date (as determined as of
the date of such Extension), the Revolving Credit Commitment of any Lender who
agrees to an extension with respect to such Commitment (an “Extended Revolving
Credit Commitment”; and the Loans thereunder, “Extended Revolving Credit
Loans”), and the related outstandings, shall constitute a revolving commitment
(or related outstandings, as the case may be) with substantially consistent
terms (or terms not less favorable to existing Lenders) as the Class of
Revolving Credit Commitments subject to the relevant Extension Offer (and
related outstandings) provided hereunder; provided that to the extent more than
one Class of Revolving Credit Commitments exists after giving effect to any such
Extension, (x) the borrowing and repayment (except for (1) payments of interest
and fees at different rates applicable to the Revolving Credit Commitments (and
related outstandings), (2) repayments required upon the maturity date of any
Revolving Credit Commitments and (3) repayments made in connection with a
permanent repayment and termination of Revolving Credit Commitments after the
effective date of such Extended Revolving Credit Commitments) shall be made on a
pro rata basis with all other Revolving Credit Commitments and (y) any permanent
repayment of Revolving Credit Loans with respect to, and reduction or
termination of Revolving Credit Commitments after the effective date of such
Extended Revolving Credit Commitments shall be made with respect to such
Extended Revolving Credit Loans on a pro rata basis or less than pro rata basis
with all other Revolving Credit Loans;

 

67



--------------------------------------------------------------------------------

(ii)     except as to (A) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and any Lender who agrees to an Extension of its Term
Loans and set forth in the relevant Extension Offer), (B) terms applicable to
such Extended Term Loans that are more favorable to the lenders or the agent of
such Extended Term Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (C) any covenant or other provision applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

(iii)     (x) the final maturity date of any Extended Term Loans may be no
earlier than the Latest Term Loan Maturity Date (as determined as of the date of
such Extension) and (y) no Extended Revolving Credit Commitments or Extended
Revolving Credit Loans may have a final maturity date earlier than (or require
commitment reductions prior to) the Latest Revolving Credit Termination Date (as
determined as of the date of such Extension);

(iv)     the weighted average life to maturity of any Extended Term Loans shall
be no shorter than the remaining weighted average life to maturity of any
then-existing Term Loans;

(v)     subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

(vi)     any Extended Term Loans may participate (A) in any voluntary prepayment
of Term Loans as set forth in Section 2.12(a) and (B) in any mandatory
prepayment of Term Loans as set forth in Section 2.12(c), in each case, to the
extent provided in such Sections;

(vii)     if the aggregate principal amount of Loans or Commitments, as the case
may be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii)     unless the Administrative Agent otherwise agrees, any Extension must
be in a minimum amount of $5,000,000 or a larger multiple of $1,000,000;

(ix)     any applicable Minimum Extension Condition must be satisfied or waived
by the Borrower;

 

68



--------------------------------------------------------------------------------

(x)     any documentation in respect of any Extension shall be consistent with
the foregoing; and

(xi)     no Extension of any Revolving Credit Commitments shall be effective as
to the obligations of any Issuing Lender with respect to Letters of Credit
without the consent of such Issuing Lender (such consent not to be unreasonably
withheld or delayed) (and, in the absence of such consent, all references herein
to the Latest Revolving Credit Termination Date shall be determined, when used
in reference to such Issuing Lender, without giving effect to such Extension).

(b)     (i) No Extension consummated in reliance on this Section shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.12,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.03 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(viii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to the consummation of any Extension that a
minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the Borrower may,
in its sole discretion, waive any such Minimum Extension Condition. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, the payment
of any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.03, 2.12 and/or 2.19) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c)     Subject to any consent required under clause (a)(xi) above, no consent
of any Lender or the Administrative Agent shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans and/or Commitments of any Class (or a
portion thereof). All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Secured
Obligations under this Agreement and the other Loan Documents that are secured
by Liens on the Collateral and guaranteed on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and any amendments to any of the other Loan
Documents with the Loan Parties and the Lenders agreeing to such Extension as
may be necessary in order to establish new Classes or sub-Classes in respect of
Loans or Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent,
the Lenders agreeing to such Extension and the Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section.

(d)     In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

 

69



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants (as to itself and each of its Subsidiaries)
to the Lenders that as of the Closing Date and on each other date on which a
Loan is made or Letter of Credit is issued and on any other date on which the
representations and warranties in this Article III are made or deemed made under
any Loan Document and on any other date on which the representations and
warranties in this Article III are required under or pursuant to this Agreement
or any other Loan Document to be true and correct in all material respects as a
condition to any action or transaction:

SECTION 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite organizational power
and authority to carry on its business as now conducted and (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in each case referred to in clauses (a) (other
than with respect to the Loan Parties), (b) and (c) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions are within the Borrower’s and
each other Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder or other organizational action. This Agreement and each of the other
Loan Documents have been duly executed and delivered by each Loan Party party
thereto and constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms,
enforceable in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Loan
Party is a party and the consummation of the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law, (c) will not violate or result in a default under any Contractual
Obligation upon the Borrower and its Subsidiaries or its or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, in the case of this clause (c), except
to the extent such violation or default could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien (other than any Lien permitted
under Section 6.02) on any asset of the Borrower or any of its Subsidiaries.

 

70



--------------------------------------------------------------------------------

SECTION 3.04    Financial Condition; No Material Adverse Change.

(a)     Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of operations, redeemable
convertible preferred stock and stockholders’ deficit and cash flows (i) as of
and for the fiscal year ended December 31 2017, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2018,
certified by a Responsible Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above. There are no liabilities of the Borrower or any of its Subsidiaries,
fixed or contingent, which are material in relation to the consolidated
financial condition of the Borrower that are not reflected in the most recent
consolidated financial statements of the Borrower delivered pursuant to this
Section or Section 5.01(a) or (b) or in the notes thereto, other than
(x) liabilities arising in the ordinary course of business since the date of
such financial statements and (y) any matters listed on Schedule 6.01.

(b)     No Material Adverse Change.    Since December 31, 2017, no change,
development or event shall have occurred that, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect.

SECTION 3.05    Properties.

(a)     Property Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.02 and
except (i) for easements, restrictions, exceptions, reservations or defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) where the failure to have such title or interest could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Schedule 1.01(b) contains a true and complete list of each Mortgaged
Property as of the Closing Date.

(b)     Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or is licensed to use, or otherwise has the right to use, all trademarks,
tradenames, domain names, social and mobile media identifiers and other source
identifiers, copyrights, patents, methods, processes and other intellectual
property material to the business of the Borrower and its Subsidiaries, taken as
a whole. To the knowledge of the Borrower, the operation of the businesses of
the Borrower and its Subsidiaries does not infringe upon, misappropriate or
otherwise violate the rights of any other Person, in each case except for any
such infringements, misappropriations or violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower and its Subsidiaries have taken commercially reasonable
measures to protect and maintain (i) the security, integrity and continuous
operation of their systems, networks, software and other information technology
assets (and the data stored thereon) and (ii) the confidentiality of their trade
secret, and there have been no breaches or outages of or unauthorized access to
the foregoing, in each case, that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.

(a)     Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters listed on Schedule 3.06(a)) or that question the
validity or enforceability of this Agreement.

 

71



--------------------------------------------------------------------------------

(b)     Environmental Matters. Except for the Disclosed Matters listed on
Schedule 3.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any
conditions or occurrences that could reasonably be expected to result in any
Environmental Liability of the Borrower or any of its Subsidiaries.

SECTION 3.07    Compliance with Laws and Contractual Obligations. Each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations (including its
policies relating to privacy and security) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08    Investment Company Act Status. Neither the Borrower nor its
Subsidiaries is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10    ERISA. Except with respect to any matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (a) no ERISA Event has occurred or is reasonably expected to
occur and (b) the Borrower and each ERISA Affiliate has complied with the
applicable provisions of ERISA and the Code with respect to each Plan. The
present value of all accumulated benefit obligations under each Plan does not,
as of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets under such Plan (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder) by an amount that could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11    Disclosure; Accuracy of Information. None of the written
reports, financial statements, certificates or other written information (other
than projections, other forward looking information and information of a general
economic and/or industry nature) furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent, the Joint Bookrunners, the Joint
Lead Arrangers or any Lender in connection with the Transactions or in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken as a whole contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made and at the time provided to the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers or any Lender (it being understood that
such projected financial information and all information concerning future
proposed and intended activities of the Borrower and any Subsidiaries are
forward-looking statements which by their nature are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s and any
Subsidiaries’ control, and that actual results may differ, perhaps materially,
from those expressed or implied in such forward looking statements, and the
Borrower gives no assurance that the projections will be realized).

 

72



--------------------------------------------------------------------------------

SECTION 3.12    Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) will be Margin Stock.

SECTION 3.13    [Reserved].

SECTION 3.14    No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15    Subsidiaries. Schedule 3.15 is a complete and correct list of
all of the Subsidiaries of the Borrower as of the Closing Date, together with,
for each such Subsidiary as of the Closing Date, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Subsidiary Guarantor
or an Excluded Subsidiary. As of the Closing Date, except as disclosed in
Schedule 3.15, (x) each of the Borrower and its Subsidiaries owns, free and
clear of Liens (other than Liens created pursuant to the Security Documents and
statutory Liens permitted under Section 6.02), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 3.15, (y) all of the issued and outstanding Capital Stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

SECTION 3.16    Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 6.02.

SECTION 3.17    Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

(a)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers, and to the knowledge of the
Borrower, its employees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Borrower
being designated as a Sanctioned Person. None of (a) the Borrower, any such
Subsidiary, any of their respective directors or officers or (b) to the
knowledge of the Borrower, any employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No use of proceeds
of any Loan or Letter of Credit or other Transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

73



--------------------------------------------------------------------------------

(b)     The Borrower, each of its Subsidiaries and, to the knowledge of the
Borrower, its employees and agents, are in compliance in all material respects
with the USA PATRIOT Act, and any other applicable terrorism and money
laundering laws, rules, regulations and orders.

SECTION 3.18    Solvency. On the Closing Date, the Borrower and its Subsidiaries
on a consolidated basis, after giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be Solvent.

SECTION 3.19    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01    Conditions to Closing Date. The effectiveness of this Agreement
and the obligations of the Lenders to make the Loans and of the Issuing Lenders
to issue Letters of Credit hereunder shall not become effective until the date
on which the following conditions have been satisfied (or such conditions shall
have been waived in accordance with Section 9.02):

(a)     Executed Counterparts. The Administrative Agent shall have received from
the Borrower, each Subsidiary Guarantor (with respect to the Security Agreement
and Guaranty only) and each Lender (with respect to this Agreement only) either
(i) a counterpart of this Agreement, the Security Agreement and Guaranty
Agreement signed on behalf of such Person or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or email transmission of
a signed signature page to this Agreement) that such Person has signed a
counterpart of this Agreement, the Security Agreement and the Guaranty
Agreement.

(b)     IPO. The Administrative Agent shall have received satisfactory evidence
that (i) the Borrower IPO shall have been consummated, including a final copy of
the Form S-1 Registration Statement, and (ii) the Borrower shall have actually
received minimum net proceeds of $150 million as a result of the issuance of
shares pursuant to the Borrower IPO.

(c)     Opinion of Counsel to the Loan Parties. The Administrative Agent shall
have received a written opinion (addressed to the Administrative Agent, the
Issuing Lenders and the Lenders and dated the Closing Date) of Cravath, Swaine &
Moore LLP, counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, covering such other matters relating
to the Loan Parties, this Agreement or the Transactions as the Administrative
Agent shall reasonably request (and the Borrower hereby instructs such counsel
to deliver such opinion to the Lenders and the Administrative Agent).

(d)     Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

74



--------------------------------------------------------------------------------

(e)     Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a senior executive officer of
the Borrower, to the effect that (i) the representations and warranties of the
Borrower set forth in Article III, and of each Loan Party in each of the other
Loan Documents to which it is a party, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Closing Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (ii) at the time of and immediately after giving effect to the
extensions of credit hereunder on the Closing Date, no Default or Event of
Default shall have occurred and be continuing.

(f)     Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Borrower in
the form of Exhibit G.

(g)     Indebtedness. Prior to or concurrently with the Closing Date, the
Administrative Agent shall have received satisfactory evidence that the Closing
Date Refinancing has occurred.

(h)     Financial Information. The Administrative Agent shall have received
(i) the consolidated balance sheet and statements of income, stockholders equity
and cash flows of the Borrower for the fiscal years ended December 31, 2016 and
December 31, 2017 and (ii) consolidated balance sheets and related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as of
the end of and for the fiscal quarter ended June 30, 2018.

(i)     Material Adverse Effect. Since December 31, 2017, no change, development
or event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

(j)     USA PATRIOT Act. (i) The Administrative Agent shall have received, at
least five days prior to the Closing Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least three
days prior to the Closing Date and (ii) to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to the Closing Date, any Lender that has requested, in a
written notice to the Borrower at least ten days prior to the Closing Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(k)     Fees; Costs and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced at least two Business Days prior to the
Closing Date, reimbursement or payment of all out of pocket expenses required to
be reimbursed or paid by the Borrower hereunder.

(l)     Lien Searches. The Administrative Agent shall have received the results
of recent UCC, tax and judgment Lien searches with respect to each of the Loan
Parties to the extent reasonably required by the Administrative Agent, and such
results shall not reveal any material judgment or any Lien on any of the assets
of the Loan Parties except for Liens permitted under Section 6.02 or Liens to be
discharged on or prior to the Closing Date.

(m)     Perfection Certificate. The Administrative Agent (or its counsel) shall
have received a completed perfection certificate dated the Closing Date and
signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby.

 

75



--------------------------------------------------------------------------------

(n)     Pledged Stock and Pledged Notes. The Administrative Agent (or its
counsel) shall have received (i) the certificates representing the Capital Stock
required to be pledged pursuant to the Security Agreement, together with an
undated stock power or similar instrument of transfer for each such certificate
endorsed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each Material Debt Instrument (if any) endorsed (without recourse) in blank
(or accompanied by an transfer form endorsed in blank) by the pledgor thereof.

(o)     Filings Registrations and Recordings. The Administrative Agent (or its
counsel) shall have received (i) UCC (or similar) financing statements naming
the Borrower and each Subsidiary Guarantor as debtor and the Administrative
Agent as secured party, in appropriate form for filing, registration or
recordation in the jurisdiction of incorporation or organization of each such
Loan Party and (ii) short form security agreements in appropriate form for
filing with the United States Patent and Trademark Office and the United States
Copyright Office, as appropriate, with respect to the patents, trademarks,
copyrights and exclusive copyright licenses of the Borrower and the Subsidiary
Guarantors registered or applied for with such offices, which items are listed
in the Perfection Certificate and constituting Collateral.

(p)     Borrowing Request. The Administrative Agent shall have received a
Borrowing Request and/or notice of issuance of Letter of Credit relating to the
initial credit extensions hereunder.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction (or waiver pursuant to Section 9.02) of
the following conditions:

(a)     the representations and warranties of the Borrower set forth in Article
III, and of each Loan Party in each of the other Loan Documents to which it is a
party, shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date); and

(b)     at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, no Default
or Event of Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the immediately preceding sentence.

 

76



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired, been terminated, backstopped or
cash collateralized in a manner consistent with the requirements in
Section 2.07(k) and all LC Disbursements shall have been reimbursed, the
Borrower (on behalf of itself and each of its Subsidiaries) covenants and agrees
with the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)     within 120 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
redeemable convertible preferred stock and stockholders’ deficit and cash flows
of the Borrower and its Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a disclosure, an exception or a
qualification solely resulting from the impending maturity of any Indebtedness
created hereunder or under the other Loan Documents (or any other Indebtedness
permitted hereunder)) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and accompanied by a narrative report
containing management’s discussion and analysis of the financial position and
financial performance for such fiscal year in reasonable form and detail;

(b)     within 60 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheets and related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)     concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, (X) a certificate of a Responsible Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the most
recent audited financial statements of the Borrower referred to in
Section 3.04(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate, (Y) a
certificate of a Responsible Officer setting forth the information required
pursuant to Annexes 1 through 4 of the Security Agreement and certifying that
such Annexes are true and correct in all material respects and contain all
applicable collateral as of such date or confirming that there has been no
change in such information since the date of the most recent certificate
delivered pursuant to this Section 5.01(c)(Y) and (Z) a list of each direct and
indirect subsidiary of the Borrower that identifies each such Person as a
Subsidiary and/or an Excluded Subsidiary as of the date of delivery of such list
or a confirmation that there has been no change to such information since the
later of the Closing Date and the date of the last such list;

(d)     annually, as soon as available, but in any event within 120 days after
the first day of each fiscal year of the Borrower, an annual budget of the
Borrower and its Subsidiaries for such fiscal year in the same form prepared for
the Borrower’s board of directors or in such other form reasonably satisfactory
to the Administrative Agent;

 

77



--------------------------------------------------------------------------------

(e)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or any ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

(f)     promptly upon receipt thereof, copies of all other final reports
submitted to the Borrower by its independent certified public accountants in
connection with any annual or interim audit or review of the books of the
Borrower made by such accountants; and

(g)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Sections 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website or (ii) on which such documents are posted on the Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide the Administrative Agent
with electronic mail versions of such documents.

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)     the occurrence of any Default or Event of Default;

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates, other than disputes in the ordinary course of
business or, whether or not in the ordinary of business, if adversely determined
could not reasonably be expected to result in a Material Adverse Effect

(c)     the occurrence of any ERISA Event that, individually or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

(d)     any other development that results in, or could reasonably be expected
to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

78



--------------------------------------------------------------------------------

SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except (other than with respect to the Borrower’s legal existence)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or 6.04.

SECTION 5.04    Payment of Taxes and Other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06    Maintenance of Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrower may
maintain self-insurance reasonable and customary for similarly situated Persons.

(b)    With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the Borrower shall, or shall cause
the applicable Loan Party to, (i) maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgaged Property of the Borrower and each other Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such amounts
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent or any other Lender, deliver to the Administrative Agent
(for distribution to all Lenders), evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and the Lenders,
including, without limitation, evidence of annual renewals of such insurance.

SECTION 5.07    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which true and
correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities.

SECTION 5.08    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
which shall be at the reasonable expense of the Borrower, not to exceed one time
per year, and during the continuation of an Event of Default, at any time during
normal business hours with reasonable prior notice. Any Lender may accompany the
Administrative Agent in connection with any inspection at such Lender’s expense.

 

79



--------------------------------------------------------------------------------

SECTION 5.09    Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws and any Requirements of Law relating to
ERISA), in each case, applicable to it or its property, and all Contractual
Obligations (including its policies relating to privacy and security), in each
case, binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.10    Use of Proceeds and Letters of Credit. (i) The proceeds of the
Term Loans made on the Closing Date shall be used to consummate the Closing Date
Refinancing and for general corporate purposes, and (ii) the proceeds of the
Revolving Credit Loans made and the Letters of Credit issued hereunder on or
after the Closing Date may be used, together with the proceeds of any
Incremental Term Loans made after the Closing Date, for general corporate
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of Regulations T, U or X.

SECTION 5.11    Additional Subsidiary Guarantors; Real Property; Further
Assurances.

(a)     Subsidiary Guarantors. The Borrower will take such action, and will
cause each of its Subsidiaries (other than any Excluded Subsidiary), to take
such action, from time to time as shall be reasonably necessary to ensure that
all such Subsidiaries of the Borrower (other than Excluded Subsidiaries) are
“Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that (x) the Borrower or any of its Subsidiaries shall
form or acquire any new Domestic Subsidiary that shall constitute a Subsidiary
hereunder (other than an Excluded Subsidiary) or (y) any Subsidiary of the
Borrower or any of its Subsidiaries shall cease to constitute an Excluded
Subsidiary, the Borrower and its Subsidiaries will cause such Subsidiary to,
within 60 days (or such longer time as the Administrative Agent may agree in its
sole discretion):

(i)     become a “Subsidiary Guarantor” under the Guaranty Agreement, and a
“Secured Party” under the Security Agreement pursuant to a Subsidiary Joinder
Agreement;

(ii)     cause such Subsidiary to take such action (including delivering such
shares of stock and executing and delivering such Uniform Commercial Code
financing statements) as shall be necessary to create and perfect valid and
enforceable first priority Liens on substantially all of the personal property
of such new Subsidiary as collateral security for the obligations of such new
Subsidiary hereunder to the extent required pursuant to the Security Agreement;
and

(iii)     deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is substantially consistent with
those delivered by the Loan Parties pursuant to Section 5.01 on the Closing Date
as the Administrative Agent shall reasonably request.

 

80



--------------------------------------------------------------------------------

(b)     Real Property. If, subsequent to the Closing Date, a Loan Party
(including a Person that becomes a Subsidiary Guarantor pursuant to
Section 5.11(a)) shall acquire any fee-owned real property (for the avoidance of
doubt which shall not include leasehold interests in any real property) having a
fair market value of $20,000,000 or more (a “Material Real Property”) in the
reasonable estimation of the Borrower, the Borrower shall promptly (and in any
event within 10 Business Days), after any Responsible Officer of a Loan Party
acquires knowledge of same, notify the Administrative Agent, each Lender and
each Issuing Lender of same. The relevant Loan Party shall not be required to
execute and deliver any Mortgage on such Material Real Property until (x) at
least 60 days from the date the Borrower provided the Administrative Agent, each
Lender and each Issuing Lender with prior written notice of such acquisition of
such Material Real Property and (y) the Borrower has received confirmation from
the Administrative Agent, each Lender and each Issuing Lender that flood
insurance due diligence and flood insurance compliance as required by
Section 5.11(b)(ix) hereto has been completed. As soon as practicable
thereafter, but in any event within 90 days thereafter (or such later date as
the Administrative Agent may agree), each Loan Party shall, and shall cause each
of its Subsidiaries to, take such action at its own expense as reasonably
requested by the Administrative Agent to grant to the Administrative Agent the
following with respect to such Material Real Property:

(i)     Mortgages; Fixture Filings. The Borrower will deliver to the
Administrative Agent a Mortgage encumbering such Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Loan Party that is the owner of or holder of any
interest in such Mortgaged Property, and otherwise in form for recording in the
recording office of the appropriate recording office of the County where each
such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as may be reasonably necessary or
advisable in connection with the recording or filing thereof to create a lien
under applicable laws, and such financing statements and other instruments as
may be reasonably necessary or advisable to grant a mortgage or deed of trust
lien under the laws of the applicable jurisdiction on the Mortgaged Property and
fixtures located thereon;

(ii)     Consents and Approvals. The Borrower will deliver to the Administrative
Agent such consents, approvals, assignments, amendments, supplements, estoppels,
tenant subordination agreements, non-disturbance agreements or other instruments
as may be reasonably necessary or advisable in order for the applicable Loan
Party to grant the Lien of the Mortgage with respect thereto;

(iii)     Title Insurance Policies. The Borrower will deliver to the
Administrative Agent a policy of title insurance (or marked-up title insurance
commitment or title proforma having the effect of a policy of title insurance)
(a “Title Policy”) insuring the Lien of such Mortgage as a valid first mortgage
or deed of trust Lien on the Mortgaged Property described therein in an amount
not less than the estimated fair market value of such Mortgaged Property as
reasonably determined by the Borrower, which Title Policy shall (A) be issued by
a nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including (to the extent available in the applicable jurisdiction and/or
with respect to the Mortgaged Property, in each case, on commercially reasonable
terms) endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates and
(D) contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its reasonable discretion;

 

81



--------------------------------------------------------------------------------

(iv)     Affidavits and Other Information. The Borrower will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;

(v)     Payment of Title Fees and Premiums. The Borrower will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;

(vi)     Leases. The Borrower will deliver to the Administrative Agent copies of
all leases (or other agreements relating to possessory interests, if any)
affecting such Mortgaged Property pursuant to which any Loan Party holds the
lessor’s (or other grantor’s or licensor’s) interest, which agreement shall, if
reasonably requested by the Administrative Agent, be subordinate to the Lien of
the applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent;

(vii)     Opinions. The Borrower will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction
(i) where a Mortgaged Property is located regarding the enforceability of each
such Mortgage and customary related matters and (ii) where the applicable Loan
Party granting the Mortgage on said Mortgaged Property is organized, regarding
the due execution, delivery and enforceability of each such Mortgage, and such
other matters as may be reasonably requested by the Administrative Agent, each
in form and substance reasonably acceptable to the Administrative Agent; and

(viii)     Surveys. The Borrower will deliver to the Administrative Agent a
survey of such Mortgaged Property that is (A) (w) prepared by a surveyor or
engineer licensed to perform surveys in the jurisdiction where such Mortgaged
Property is located, (x) certified to the Administrative Agent and the Title
Company, (y) compliant with the minimum requirements of the American Land Title
Association as such requirements are in effect on the date of preparation
thereof and (z) sufficient for the Title Company to remove the standard survey
exception from the applicable Title Policy and to provide reasonable and
customary survey-related endorsements thereto or (B) otherwise reasonably
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto.

(ix)     Flood Hazards. The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration

 

82



--------------------------------------------------------------------------------

page relating to an insurance policy, in either case showing coverage for flood
insurance in an amount reasonably satisfactory to the Administrative Agent, each
Lender and each Issuing Lender and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, each of which shall (A) be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (B) name the Administrative Agent, on behalf of the Secured
Parties, as additional insured and loss payee/mortgagee, (C) identify the
address of each property located in a Special Flood Hazard Area, the applicable
flood zone designation and the flood insurance coverage and deductible relating
thereto and (D) be otherwise in form and substance reasonably satisfactory to
the Administrative Agent, each Lender and each Issuing Lender. The
Administrative Agent has adopted internal policies and procedures that address
requirements placed on federally regulated Lenders under the Flood Insurance
Laws. The Administrative Agent will post on the applicable electronic platform
(or otherwise distribute to each lender in the syndicate) documents that it
receives in connection with the Flood Insurance Laws. However, the
Administrative Agent reminds each Lender and Participant that, pursuant to the
Flood Insurance Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

(x)     No Material Real Property. As of the Closing Date, there is no Material
Real Property owned by the Loan Parties.

Notwithstanding anything to the contrary herein, (i) the Administrative Agent
may waive any of the requirements specified in this Section 5.11(b) if the
Administrative Agent determines, in its sole discretion, that the burden, cost,
time or consequences of obtaining such deliverable is excessive in relation to
the benefits to be obtained therefrom by the Secured Parties, and (ii) if the
Borrower, after using commercially reasonable efforts, is unable to comply with
the requirements of Section 5.11(b)(ix) or with any commercially reasonable
request made pursuant thereto by the Administrative Agent or any Lender or
Issuing Lender, in each case with respect to any Material Real Property, then
the Borrower shall not be required to deliver any of the items set forth in
Section 5.11(b) with respect to such Material Real Property (it being understood
and agreed by the parties hereto that compliance by the Borrower with, and any
request by the Administrative Agent or any Lender or Issuing Lender for the
Borrower to comply with, the requirements of Section 5.11(b)(ix), in each case
to the extent required by the Flood Insurance Laws, is commercially reasonable);
provided that nothing in this paragraph shall result in the non-compliance by
the Administrative Agent or any Lender or Issuing Lender with the Flood
Insurance Laws.

(c)     Further Assurances. The Borrower will, and will cause each of the Loan
Parties to, take such action from time to time as shall reasonably be requested
by the Administrative Agent to effectuate the purposes and objectives of this
Agreement. Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary of a Loan Party, the applicable
Loan Party agrees forthwith to deliver to the Administrative Agent pursuant to
the Security Agreement the certificates evidencing such shares of stock (to the
extent certificated), accompanied by undated stock powers executed in blank and
to take such other action as the Administrative Agent shall reasonably request
to perfect the security interest created therein pursuant to the Security
Agreement. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Loan Party shall be required to grant or perfect a
security interest in any property with respect to which the Administrative Agent
and the Borrower determine, in their reasonable discretion, that the costs or
other consequences of granting or perfecting a security interest therein
(including any material adverse tax consequences) are excessive in relation to
the benefits to Secured Parties afforded thereby. If requested by the
Administrative Agent, the Borrower will, and will cause each of its Subsidiaries
to cooperate with and provide any information necessary for the Administrative
Agent to conduct its flood due diligence and flood insurance compliance.

 

83



--------------------------------------------------------------------------------

SECTION 5.12    Post-Closing Obligations. As promptly as practicable, and in any
event within the time periods following the Closing Date specified on Schedule
5.12 or such later date as the Administrative Agent agrees to in writing in its
reasonable discretion, the Borrower and each other applicable Loan Party shall
deliver the documents or take the actions specified on Schedule 5.12.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, backstopped or cash
collateralized in a manner consistent with the requirements in Section 2.07(k)
and all LC Disbursements shall have been reimbursed, the Borrower (on behalf of
itself and each of its Subsidiaries) covenants and agrees with the Lenders that:

SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)     Indebtedness created hereunder and under the other Loan Documents
(including any Incremental Facilities and Refinancing Facilities);

(b)     Indebtedness existing on the Closing Date (other than any obligation
with respect to such indebtedness that is less than $500,000 individually or
$2,500,000 in the aggregate) and set forth on Schedule 6.01 and any Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 6.01(b) that does not increase the
outstanding principal amount thereof;

(c)     (i) Indebtedness of the Borrower to any Loan Party, (ii) Indebtedness of
any Loan Party (other than the Borrower) to the Borrower or any other Loan Party
and (iii) Indebtedness of the Borrower or any Subsidiary to any Subsidiary that
is not a Loan Party; provided that with respect to Indebtedness incurred after
the Closing Date by the Loan Parties to any Subsidiary that is not a Loan Party,
the aggregate principal amount of such Indebtedness, together with the aggregate
amount of Investments by the Loan Parties in such Subsidiaries made under
Section 6.06(c)(ii) after the Closing Date and the aggregate amount of
Investments made by the Loan Parties in subsidiaries that are not Loan Parties
pursuant to Section 6.06(f), shall not exceed the greater of $25,000,000 and 85%
of Consolidated Adjusted EBITDA for the most recently ended Reference Period
(measured at the time of incurrence of such Indebtedness);

(d)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions thereof and Permitted
Refinancing Indebtedness incurred to refund, refinance and replace any such
Indebtedness incurred under this Section 6.01(d) that does not increase the
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to, at the time of or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the sum of the aggregate principal
amount of Indebtedness permitted by this clause (d) shall not exceed the greater
of $10,000,000 and 35% of Consolidated Adjusted EBITDA for the most recently
ended Reference Period at the time of incurrence of such Indebtedness;

 

84



--------------------------------------------------------------------------------

(e)     Indebtedness of any Person that becomes a Subsidiary after the Closing
Date and any Permitted Refinancing Indebtedness incurred to refund, refinance or
replace any such Indebtedness incurred under this Section 7.01(e); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the sum of the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed the greater of $25,000,000 and 85%
of Consolidated Adjusted EBITDA for the most recently ended Reference Period at
the time of incurrence of such Indebtedness;

(f)     Incremental Equivalent Debt and Refinancing Equivalent Debt;

(g)     Indebtedness of Foreign Subsidiaries; provided that the sum of the
aggregate principal amount of Indebtedness permitted to be outstanding at any
time by this clause (g) shall not exceed the greater of $15,000,000 and 50% of
Consolidated Adjusted EBITDA (or the foreign currency equivalent thereof, if not
denominated in Dollars);

(h)     Indebtedness arising out of (i) Cash Management Obligations and
(ii) Hedging Agreements not entered into for speculative purposes, in each case
of the Borrower or any Subsidiary;

(i)     Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of equity of the Borrower by any such person in an aggregate
principal amount outstanding at the time not to exceed the greater of $2,000,000
and 5% of Consolidated Adjusted EBITDA;

(j)     (i) Indebtedness of the Borrower or any Subsidiary incurred to finance
an Acquisition, provided that, after giving effect to the incurrence thereof on
a Pro Forma Basis, (A) the Total Leverage Ratio is equal to or less than 3.75 to
1.00, (B) if such Indebtedness is (or is intended to be) secured by Liens on
Collateral, any such Liens shall be subject to customary intercreditor
arrangements reasonably satisfactory to the Borrower and the Administrative
Agent and (C) if any Indebtedness incurred pursuant to this clause (j) is in the
form of term loans, then such Indebtedness shall be subject to the requirements
of Section 2.10(e)(i) and (ii);

(k)     additional Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount outstanding at the time of incurrence not to exceed
the greater of $15,000,000 and 50% of Consolidated Adjusted EBITDA for the most
recently ended Reference Period (measured at the time of incurrence of such
Indebtedness) so long as at the time of such additional Indebtedness and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

(l)     Indebtedness of the Borrower or any Subsidiary in connection with one or
more standby or trade-related letters of credit, performance bonds, bid bonds,
stay bonds, appeal bonds, bankers’ acceptances, surety bonds, statutory
obligations or bonds, health or social security benefits, unemployment or other
insurance obligations, workers’ compensation claims, insurance obligations, bank
guarantees, surety bonds, utility bonds, performance guarantees, completion
guarantees or other similar bonds and obligations issued by or on behalf of the
Borrower or a Subsidiary, in each case, in the ordinary course of business or
pursuant to self-insurance obligations and not in connection with the borrowing
of money or the obtaining of advances;

 

85



--------------------------------------------------------------------------------

(m)     Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or Disposition permitted hereunder;

(n)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(o)     Indebtedness of the Borrower or any Subsidiary consisting of the
financing of insurance premiums owed to the provider of such insurance or an
affiliate thereof in the ordinary course of business;

(p)     Indebtedness incurred by the Borrower or any Subsidiaries from
guaranties of letters of credit, surety bonds or performance bonds securing the
performance by the Borrower or any such Subsidiaries pursuant to such
agreements, in connection with the effectuation of an Investments permitted
under Section 6.06; and

(q)     additional unsecured Indebtedness of the Borrower or any Subsidiary in
an unlimited amount so long as (x) no Event of Default shall have occurred and
be continuing or will immediately result from the incurrence of such
Indebtedness and (y) after giving effect to such Indebtedness on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 3.75 to 1.00, in each
case, as of the last day of the most recently ended Reference Period.

For purposes of determining compliance with this Section 6.01 or Section 6.06,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

For purposes of determining compliance with this Section 6.01, (A) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories set forth above, the Borrower will be permitted to
divide and classify such item of Indebtedness (or any portion thereof) on the
date of its incurrence.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence. “Increased Amount” of any Indebtedness shall mean any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.

 

86



--------------------------------------------------------------------------------

SECTION 6.02    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a)     Liens created pursuant to the Loan Documents;

(b)     Permitted Liens;

(c)     any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the Closing Date and (other than Liens that secure
obligations of less than $100,000 individually or $2,500,000 in the aggregate)
set forth on Schedule 6.02; provided that (i) no such Lien shall extend to any
other property or asset of the Borrower or any of its Subsidiaries other than
proceeds and products thereof and (ii) any such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals,
modifications, restatements, replacements and combinations thereof that do not
increase the outstanding principal amount thereof or commitment therefor, in
each case, as in effect on the Closing Date and any Permitted Refinancing
Increase;

(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(d) (including any Permitted Refinancing
Indebtedness in respect thereof), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
any Permitted Refinancing Increase and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary other
than proceeds and products of such fixed or capital assets;

(e)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(d), (e) or (j), (ii) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (other than with respect to Liens to secure
Indebtedness under Section 6.01(j)), as the case may be, (iii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary
other than proceeds and products of such acquired assets and (iv) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof beyond any Permitted Refinancing Increase;

(f)     Liens as a result of the filing of UCC financing statements as
precautionary measure in connection with leases, operating leases or consignment
arrangements;

(g)     Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02 (other than Section 6.02(n)); provided that (i) such Lien does not
extend to any other property (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced,
refunded, extended, renewed or replaced) and (ii) except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” the aggregate principal
amount of Indebtedness secured by such Lien is not increased;

 

87



--------------------------------------------------------------------------------

(h)     Liens securing Indebtedness or other obligations not prohibited
hereunder, in each case of the Borrower or a Subsidiary owed to the Borrower or
a Subsidiary; provided that no Loan Party shall grant a Lien in favor of a
non-Loan Party;

(i)     Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such bank and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

(j)     Liens on the Collateral to secure Incremental Equivalent Debt and
Refinancing Equivalent Debt, provided that such Liens shall be subject customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent;

(k)     options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(l)     Liens solely on any cash money deposits made by the Borrower or any
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
Liens on assets to be disposed of pending a Disposition permitted hereunder of
such assets pursuant to any asset purchase agreement or similar agreement;

(m)     Liens securing Indebtedness incurred under Section 6.01(h); and

(n)     Liens not otherwise permitted by this Section 6.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) the greater of (x) $10,000,000 and (y) 35% of Consolidated
Adjusted EBITDA for the most recently ended Reference Period at the time of
incurrence of such Lien.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described above but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described above, the Borrower may, in its sole discretion, classify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of classification
will be entitled to only include the amount and type of such Lien or such item
of Indebtedness secured by such Lien (or any portion thereof) in one of the
above clauses (or any portion thereof).

 

88



--------------------------------------------------------------------------------

SECTION 6.03    Mergers, Consolidations, Etc. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation or division, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), except that:

(a)     any Subsidiary may be merged or consolidated with or into the Borrower,
so long as the Borrower is the surviving entity;

(b)     any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;

(c)     the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which (i) the Borrower is the surviving or continuing
Person or (ii) only with respect to a Subsidiary, (x) a Loan Party is the
surviving or continuing Person or (y) the Subsidiary is not the surviving Person
but such merger or consolidation is permitted under Section 6.04; and

(d)     any Subsidiary may be wound up, dissolved or liquidated if the Borrower
determines in good faith such winding up, liquidation or dissolution is in the
best interests of the Borrower and not materially disadvantageous to the Lenders
and all assets (if any) of such Subsidiary are transferred to a Loan Party prior
to such wind up, dissolution or liquidation.

SECTION 6.04    Dispositions. The Borrower will not, and will not permit any of
its Subsidiaries to Dispose of, in one transaction or a series of transactions,
any part of its business or property, whether now owned or hereafter acquired,
except:

(a)     Damaged, obsolete, unusable, surplus, used or worn out property, tools
or equipment no longer used or useful in its business;

(b)     any inventory or other property sold or disposed of in the ordinary
course of business and for fair consideration;

(c)     Dispositions to the Borrower or a Subsidiary, including the sale or
issuance by the Borrower or any Subsidiary of any equity interests of any
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be an Investment in a
Subsidiary that is not a Loan Party permitted by Section 6.06 or (iii) to the
extent constituting a Disposition to a Subsidiary that is not a Loan Party, such
Disposition is for fair market value and any promissory note or other non-cash
consideration received in respect thereof is an Investment in a Restricted
Subsidiary that is not a Loan Party permitted by Section 6.06;

(d)     any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Loan Party;

(e)     the Capital Stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Borrower or any wholly owned Subsidiary of the
Borrower that is a Loan Party; and

(f)     Dispositions of property by the Borrower or any Subsidiary having an
aggregate fair market value not exceeding $10,000,000 per annum;

(g)     Dispositions of property by the Borrower or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 6.12;

 

89



--------------------------------------------------------------------------------

(h)     Dispositions to effect transactions permitted pursuant to Sections 6.02,
6.03 (other than Section 6.03(c)(y)) and 6.07;

(i)     the abandonment, allowance to lapse or expiration of intellectual
property in the ordinary course of business;

(j)     Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(k)     Dispositions of defaulted receivables in the ordinary course of business
or in connection with the compromise, settlement or collection thereof in the
ordinary course of business or in bankruptcy or similar proceeding;

(l)     Dispositions of assets resulting from condemnation or casualty events;

(m)     Dispositions of property by the Borrower or any Subsidiary if
immediately after giving effect to such Disposition, (i) the aggregate
consideration received by the Borrower and its Subsidiaries for such Disposition
shall be in an amount at least equal to the fair market value (as reasonably
determined by the Borrower in good faith) thereof (measured either, at the
option of the Borrower, at the time of the Disposition or as of the date of the
definitive agreement with respect to such Disposition) and (ii) at least 75% of
the aggregate consideration for such Disposition shall be paid in cash or Cash
Equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:

(A)    (i) instruments, notes, securities or other obligations received by the
Borrower or such Subsidiary from the purchaser that within 180 days of the
closing is converted by the Borrower or such Subsidiary to cash or Cash
Equivalents, to the extent of the cash or Cash Equivalents actually so received
and (ii) any cash payments received with respect to instruments, notes,
securities or other obligations referred to in clause (i) immediately above
within 180 days of such Disposition;

(B)    the assumption by the purchaser of Indebtedness or other obligations or
liabilities (as shown on the Borrower’s most recent balance sheet or in the
footnotes thereto) of the Borrower or a Subsidiary pursuant to operation of law
or a customary novation or assumption agreement; and

(C)    any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in the Disposition, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of (x) $5,000,000 and (y) 15% of
Consolidated Adjusted EBITDA for the most recently ended Reference Period at the
time of receipt of such outstanding Designated Non-Cash Consideration (with the
fair market value (as reasonably determined by the Borrower in good faith) of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

(n)     any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual, tort or other claims of any kind or any
settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former directors, officers, or employees of
the Borrower or` any Subsidiary or any of their successors or assigns;

(o)     the unwinding or termination of any Hedging Agreement;

 

90



--------------------------------------------------------------------------------

(p)     Leases of real or personal property and non-exclusive licenses and
sub-licenses of intellectual property, in each case, in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Subsidiaries; and

(q)     Dispositions for fair market value (as reasonably determined by the
Borrower in good faith) of non-core assets acquired in connection with an
Acquisition permitted hereunder by the Borrower or any Subsidiary, provided that
the marketing of such Disposition commences within 90 days of such Acquisition,
and provided, further, that such non-core assets are designated at time of the
Acquisition by the Borrower in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrower or any of its
Subsidiaries or any of their respective businesses.

SECTION 6.05    Lines of Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the Closing Date and businesses reasonably related, complementary, adjacent,
incidental or ancillary thereto and vertical or horizontal reasonably related
expansions thereof.

SECTION 6.06    Investments and Acquisitions. The Borrower will not, and will
not permit any of its Subsidiaries to, make or suffer to exist any Investment in
any Person or purchase, except:

(a)     Cash and Cash Equivalents;

(b)     Investments (other than Investments permitted under clauses (a) and (c)
of this Section) existing on the Closing Date and set forth on Schedule 6.06 and
any Investment that replaces, refinances or refunds any Investment made pursuant
to this Section 6.06(b); provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder;

(c)     (i) Investments by any Loan Party in any other Loan Party; and
(ii) Investments by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party; provided that (x) any Investment made by any Subsidiary that is
not a Loan Party in any Loan Party shall be unsecured and subordinated in right
of payment to the Guaranteed Obligations pursuant to an intercompany note in
form and substance acceptable to the Administrative Agent and (y) the aggregate
amount of Investments by the Loan Parties in any Subsidiary that is not a Loan
Party after the Closing Date, together with the aggregate principal amount of
Indebtedness owing by any Loan Party to such subsidiaries incurred under
Section 6.01(c)(iii) after the Closing Date and the aggregate amount of
Investments made by the Loan Parties in subsidiaries that are not Loan Parties
pursuant to Section 6.06(f), shall not exceed the greater of (x) $25,000,000 and
(y) 85% of Consolidated Adjusted EBITDA for the most recently ended Reference
Period (measured when such Investment is made);

(d)     Indebtedness permitted by Section 6.01;

(e)     purchases of inventory and other property to be sold or used in the
ordinary course of business;

 

91



--------------------------------------------------------------------------------

(f)     Acquisitions after the Closing Date by the Borrower or any other Loan
Party; provided that (i) if such Acquisition is an acquisition of Capital Stock
of a Person, such Acquisition shall not be opposed by the board of directors (or
similar governing body) of such Person, (ii) no Default or Event of Default
shall have then occurred and be continuing or would result therefrom, (ii) after
giving effect to such Acquisition on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 3.75 to 1.00, in each case, as of the last day of the
most recently ended Reference Period and (iii) prior to the consummation of any
such Acquisition, the Administrative Agent shall have received a certificate of
a Responsible Officer setting forth the calculations required to determine
compliance with clause (ii) above and certifying that the conditions set forth
in this clause (f) with respect to such Acquisition have been satisfied (any
Acquisition that satisfies the requirements of this clause (f), a “Permitted
Acquisition”);

(g)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments (including debt obligations)
received by the Borrower and its Subsidiaries in connection with the bankruptcy
or reorganization of suppliers and/or customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and/or suppliers
arising in the ordinary course of business;

(h)     Investments under Hedging Agreements entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities;

(i)     bona fide loans and advances to employees and officers of the Borrower
and its Subsidiaries for the purpose of paying payroll, travel and related
expenses and other loans and advances incurred for proper business purposes of
the Borrower or such Subsidiary;

(j)     Investments received by the Borrower and its Subsidiaries in connection
with any Disposition permitted by Section 6.04;

(k)     Investments held by any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such Investments exist at the time such Person
becomes a Subsidiary and are not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) such Investments shall not be
increased after such time unless such increase is permitted by another clause of
this Section;

(l)     other Investments after the Closing Date; provided (i) at the time of
any such Investment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (ii) that after
giving effect to such Investment on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 3.00 to 1.00, in each case, as of the last day of the
most recently ended Reference Period;

(m)     Investments in an aggregate amount not to exceed the Available Amount;
provided that at the time of any such Investment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(n)     Investments received in compromise or resolution of litigation,
arbitration or other disputes;

(o)     endorsements for collection or deposit in the ordinary course of
business;

(p)     (i) Investments made pursuant to surety bonds, performance bonds, bid
bonds, appeal bonds and related letters of credit or similar obligations, in
each case, to the extent such surety bonds, performance bonds, bid bonds,
substituting appeal bonds, related letters of credit and similar obligations are
permitted under this Agreement and (ii) Investments consisting of
indemnification obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations or to secure liabilities to
insurance carriers under insurance arrangements, or good faith deposits,
prepayments or cash payments in connection with bids, tenders, contracts or
leases or for payment of rent, in each case entered into in the ordinary course
of business;

 

92



--------------------------------------------------------------------------------

(q)     outstanding accounts payable owed to the Creators and Recoupable
Payments in the ordinary course;

(r)     Investments to the extent that the payment for such Investments is made
solely with newly issued equity interests of the Borrower the proceeds of which
were not included in determining the Available Amount; and

(s)     in addition to Investments otherwise expressly permitted by this
Section 6.06, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost on the date such Investment was made) not to
exceed the greater of $15,000,000 and 50% of Consolidated Adjusted EBITDA for
the most recently ended Reference Period (measured at the time of such
Investment), at any time outstanding during the term of this Agreement.

SECTION 6.07    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:

(a)     the Borrower and each Subsidiary may declare and pay dividends with
respect to its Capital Stock payable solely in additional shares of its Capital
Stock (other than Disqualified Stock);

(b)     the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed an
aggregate amount equal to the greater of $2,000,000 and 5% of Consolidated
Adjusted EBITDA for the most recently ended Reference Period (measured at the
time of such Restricted Payment);

(c)     cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

(d)     so long as no Event of Default shall have occurred and is continuing or
would result therefrom, other Restricted Payments made pursuant to this
Section 6.07(d) in an amount not to exceed the greater of $5,000,000 and 15% of
Consolidated Adjusted EBITDA in the aggregate after the Closing Date;

(e)     the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration thereof or giving of the
redemption notice therefor if, at the date of declaration or giving of the
redemption notice therefor, such payment or redemption would be permitted under
this Section 6.07;

 

93



--------------------------------------------------------------------------------

(f)     the Borrower may make Restricted Payments after the Closing Date;
provided that, (i) at the time of any such Restricted Payment and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and (ii) after giving effect to such Investment on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 2.25 to 1.00, in each
case, as of the last day of the most recently ended Reference Period; and

(g)     the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (x) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (y) after giving
effect to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 6.11 recomputed as
of the last day of the most recently ended Reference Period.

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

SECTION 6.08    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a)     transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s length basis from a Person that is not an Affiliate;

(b)     transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate;

(c)     any Investment permitted by Section 6.06;

(d)     any Restricted Payment permitted by Section 6.07;

(e)     transactions occurring in connection with the Borrower IPO and the
transactions contemplated in connection therewith occurring on the Closing Date,
in each case as described in the Form S-1 filed by the Borrower with the SEC on
August 23, 2018, as amended on August 24, 2018, August 28, 2018, September 6,
2018, September 7, 2018 and September 18, 2018.

(f)     the payment of reasonable and customary (as determined in good faith by
the Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such Subsidiary, including reimbursement or
advancement of reasonable and documented out-of-pocket expenses and provisions
of liability insurance;

(g)     loans or advances to officers, directors or employees of the Borrower in
the ordinary course of business of the Borrower or its Subsidiaries or otherwise
made on their behalf in an amount not to exceed $2,000,000 in the aggregate;

(h)     any issuance of equity interests of the Borrower or any capital
contribution to the Borrower or any of the Subsidiaries;

 

94



--------------------------------------------------------------------------------

(i)     payments to or from, and transactions with, any joint ventures or
similar arrangements (including, without limitation, any cash management
activities relating thereto); provided that such arrangements are on terms no
less favorable to the Borrower and its Subsidiaries in any material respect, on
the one hand, than to the relevant joint venture partner and its Affiliates, on
the other hand, taking into account all related agreements and transactions
entered into by the Borrower and its Subsidiaries, on the one hand, and the
relevant joint venture partner and its Affiliates, on the other hand; and

(j)     any Affiliate who is a natural person may serve as an employee or
director of the Borrower and receive reasonable compensation for his services in
such capacity.

SECTION 6.09    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to guarantee Indebtedness of the
Borrower or any other Subsidiary; except:

(i)     restrictions and conditions imposed by law or by this Agreement;

(ii)     restrictions and conditions existing on the Closing Date set forth on
Schedule 6.09 (and any extension or renewal, or any amendment or modification,
thereof not expanding the scope of, any such restriction or condition);

(iii)     customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;

(iv)     (with respect to clause (a) above) (x) restrictions or conditions
imposed by any agreement relating to Incremental Equivalent Debt, Refinancing
Equivalent Debt, Indebtedness incurred pursuant to Section 6.01(j), secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and other
Indebtedness permitted by this Agreement to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement and (y) customary provisions in leases, licenses and other
contracts restricting the assignment thereof;

(v)     restrictions and conditions which are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower so long as such
restrictions or conditions were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower;

(vi)     customary restrictions and conditions contained in the document
relating to any consensual Lien, so long as (i) such Lien is permitted by
Section 6.02 and such restrictions or conditions relate only to the specific
asset(s) subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

(vii)     customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or the equity interests therein;

 

95



--------------------------------------------------------------------------------

(viii)     customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;

(ix)     restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(x)     (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Subsidiaries; and

(xi)     provisions in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the obligations referred to in this Section 6.09; provided that
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower, not materially less favorable to the Loan Party with respect to such
limitations than those applicable pursuant to such obligations prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10    Optional Payments and Modifications of Subordinated Debt.

(a)     The Borrower will not, and will not permit any of its Subsidiaries to,
make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any subordinated or junior lien Indebtedness
(collectively, “Restricted Debt Payments”), except:

(i)     payments of regularly scheduled interest (including any penalty
interest, if applicable) and payments of fees, expenses and indemnification
obligations as and when due (other than payments with respect to subordinated
Indebtedness that are prohibited by the subordination provisions thereof) and,
to the extent the Revolving Credit Commitment Termination Date or the Term Loan
Maturity Date (in each case, as determined as of the date of incurrence of such
subordinated Indebtedness) is extended pursuant to the terms hereof, payments of
principal at scheduled maturity of such subordinated Indebtedness;

(ii)     the repayment, redemption, repurchase, defeasance or other acquisition
or retirement for value of subordinated Indebtedness (x) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (y) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as substantially concurrent) to the
capital of the Borrower or a substantially concurrent offering (with any
offering within 60 days deemed as substantially concurrent) of equity interests
of the Borrower or (z) in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such repayment, prepayment, redemption, repurchase, defeasance,
acquisition or retirement;

(iii)     Restricted Debt Payments, provided that (i) at the time of any such
Restricted Debt Payment and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and (ii) after giving
effect to any such Restricted Debt Payment on a Pro Forma Basis, the Total
Leverage Ratio is less than or equal to 2.25 to 1.00 as of the last date of the
most recently ended Reference Period; and

 

96



--------------------------------------------------------------------------------

(iv)     Restricted Debt Payments in an aggregate amount not to exceed the
Available Amount, provided that (x) at the time of any such Restricted Debt
Payment and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (y) after giving effect to any
such Restricted Debt Payment on a Pro Forma Basis, the Borrower is in compliance
with the financial covenants set forth in Section 6.11 recomputed as of the last
day of the most recently ended Reference Period.

(b)     The Borrower will not amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms (taken as a whole) of any subordinated Indebtedness in any manner
materially adverse to the interests of the Administrative Agent or the Lenders.

SECTION 6.11    Financial Covenants.

(a)     Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio to exceed 4.00 to 1.00, as of the end of each Reference Period ending on
or after the first full fiscal quarter ending after the Closing Date (such
required level of Total Leverage Ratio from time to time, the “Required Ratio”).

(b)     Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than 3.50 to 1.00, as of the end
of each Reference Period ending on or after the first full fiscal quarter ending
after the Closing Date.

(c)     Liquidity Ratio. The Borrower will not permit the Liquidity Ratio to be
less than 1.25 to 1.00, as of the end of each Reference Period ending on or
after the first full fiscal quarter ending after the Closing Date.

SECTION 6.12    Sale-Leasebacks. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Borrower or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Borrower and its Subsidiaries with an
aggregate sales price not exceeding the greater of (x) $7,500,000 and (y) 25% of
Consolidated Adjusted EBITDA for the most recently ended Reference Period
(measured at the time such Sale/Leaseback Transaction has occurred).

SECTION 6.13    Changes in Fiscal Periods. The Borrower will not permit the
fiscal year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

SECTION 6.14    Amendments to Organizational Documents. The Borrower will not,
and will not permit any of its Subsidiaries to, amend its organizational
documents, other than amendments that do not adversely affect in any material
respect the interests of the Lenders and Issuing Banks.

SECTION 6.15    Use of Proceeds and Letters of Credit. The Borrower will not
use, and, to the knowledge of the Borrower, the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries shall not use, the
proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

(c)     any representation or warranty made or deemed made by the Borrower or
any other Loan Party in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document required to be delivered in connection with this Agreement or any other
Loan Document or any such amendment, modification or waiver, shall prove to have
been incorrect in any material respect when made or deemed made;

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03 (with respect to the existence
of the Borrower), 5.10 or in Article VI;

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f)     the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)     any event or condition occurs that results in any Material Indebtedness
of the Borrower or any of its Subsidiaries becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than any Excluded Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Excluded Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

98



--------------------------------------------------------------------------------

(i)     the Borrower or any Subsidiary (other than any Excluded Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, or (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary (other than any Excluded Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

(j)     one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $10,000,000 (not covered by insurance where the
carrier has not denied responsibility) shall be rendered against the Borrower or
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed or bonded;

(k)     an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(l)     a Change in Control shall occur; or

(a)     (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on any material Collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 6.02 or under the respective Security Documents), or, except for
expiration or termination in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Loan Party,
(ii) at any time after the execution and delivery thereof, the Guaranty
Agreement, for any reason other than the satisfaction in full of all Guaranteed
Obligations or the expiration or termination in accordance with its terms, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void, or any Loan Party shall contest the
validity, enforceability, perfection or priority of the Guaranty, any Loan
Document, or any Lien granted thereunder in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Loan Document to which it is a party, or (iii) this Agreement
or any Loan Document purporting to grant a Lien on a material portion of the
Collateral shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers, priority and privileges purported to be created thereby (except (x) as
such documents may be terminated or no longer in force and effect in accordance
with the terms thereof, other than those indemnities and provisions which by
their terms shall survive) or any Lien shall fail to be a first priority,
perfected Lien on a material portion of the Collateral (except as a result of
the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Security Document or (B) file Uniform Commercial Code continuation statements;
(provided that in the case of each of subclauses (A) and (B) the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request));

 

99



--------------------------------------------------------------------------------

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01    Authorization and Action.

(a)     Each Lender and each Issuing Lender hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Lender authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Lender hereby grants to the Administrative Agent any required
powers of attorney to execute and enforce any Security Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Lender’s behalf.
Without limiting the foregoing, each Lender and each Issuing Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, to exercise all rights, powers and remedies that the Administrative
Agent may have under such Loan Documents.

(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Lenders with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may

 

100



--------------------------------------------------------------------------------

effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)     In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Lenders (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

(i)     the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Lender or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii)     nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)     The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the bad faith,
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agent.

(e)     No Joint Lead Arranger shall have obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.

 

101



--------------------------------------------------------------------------------

(f)     In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim under Sections
2.13, 2.14, 2.16, 2.18 and 9.03) allowed in such judicial proceeding; and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Lender and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Issuing Lenders or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Lender in any
such proceeding.

(g)     The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc.

(a)     Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of (A) its own bad faith, gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

102



--------------------------------------------------------------------------------

(b)     The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or
(vi) the creation, perfection or priority of Liens on the Collateral.

(c)     Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04, (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Lender and shall not be responsible to any Lender or Issuing Lender
for any statements, warranties or representations made by or on behalf of any
Loan Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, may presume that such condition
is satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03    Posting of Communications.

(a)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)     Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

103



--------------------------------------------------------------------------------

(c)     THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD
ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d)     Each Lender and each Issuing Lender agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)     Each of the Lenders, each of the Issuing Lenders and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

(f)     Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

104



--------------------------------------------------------------------------------

SECTION 8.04    The Administrative Agent Individually. With respect to its
Commitment, Loans, LC Commitments and Letters of Credit, the Person serving as
the Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Lender, as the case may
be. The terms “Issuing Lenders”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Lender or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.

SECTION 8.05    Successor Administrative Agent.

(a)     The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Lenders and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right, with the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing), to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of a Lender (in each case, other than a
Disqualified Lender or a Defaulting Lender). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)     Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Lenders and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties,
and continue to be entitled to the rights set forth in such Security Document
and Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B)

 

105



--------------------------------------------------------------------------------

all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and each Issuing Lender. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

SECTION 8.06    Acknowledgements of Lenders and Issuing Lenders.

(a)     Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)     Each Lender, by delivering its signature page to this Agreement on the
Closing Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

SECTION 8.07    Collateral Matters.

(a)     Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.

(b)     The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

 

106



--------------------------------------------------------------------------------

SECTION 8.08    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

107



--------------------------------------------------------------------------------

SECTION 8.09    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i)     none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

108



--------------------------------------------------------------------------------

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

The Administrative Agent, and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Notices.

(a)     Notices Generally. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, (i) if to
the Borrower, the Administrative Agent, or any Issuing Lender, as set forth in
Schedule 9.01; and (ii) if to any other Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

109



--------------------------------------------------------------------------------

(c)     Change of Address, Etc. Any party hereto may change its address,
electronic mail address, telephone number or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02    Waivers; Amendments.

(a)     No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.

(b)     Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties and the Required Lenders (or, in the
case of any such waiver, amendment or modification relating to Letters of
Credit, Lenders with a majority of interests in the Revolving Credit
Commitments) or by the Loan Parties and the Administrative Agent with the
consent of the Required Lenders (or Lenders with a majority in interest in the
Revolving Credit Commitments, as applicable) (except that in the case of an
amendment, consent or waiver to cure any manifest ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, such amendment, consent or
waiver shall be effective if it is in writing and signed by the Administrative
Agent and the Borrower and is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof); provided that no
such agreement shall:

(i)     increase the Commitment of any Lender without the written consent of
each Lender directly adversely affected thereby;

(ii)     reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than the waiver of the application of the
default rate of interest pursuant to Section 2.14(c) which shall only require
the consent of the Required Lenders), or reduce any fees payable hereunder,
without the written consent of each Lender directly adversely affected thereby,
it being understood that any change to the definition of “Total Leverage Ratio”
or in the component definitions thereof shall not constitute a reduction in such
rate or fee;

(iii)     postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly adversely affected thereby, it being understood that the
waiver (or amendment to the terms of) any mandatory prepayment of the Term Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;

 

110



--------------------------------------------------------------------------------

(iv)     change Section 2.19(b), (c) or (d) or Section 6.06 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;

(v)     change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

(vi)     release all or substantially all of the Subsidiary Guarantors from
their Guaranteed Obligations or all or substantially all of the Collateral,
except to the extent otherwise permitted hereunder and under the other Loan
Documents, in each case without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.

In addition, (A) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of Lenders holding
Loans or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower, and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time and (B) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(including, without limitation, amendments, supplements or waivers to any of the
Security Documents, Guaranty Agreement, intercreditor agreements or related
documents executed by any Loan Party or any other Subsidiary in connection with
this Agreement if such amendment, supplement or waiver is delivered in order to
cause such Security Documents, guarantees, intercreditor agreements or related
documents to be consistent with this Agreement and the other Loan Documents) so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) as contemplated by Section 2.10(c),
2.10(d), 2.23 and 2.24 with only the consent of such parties as is provided for
by such Sections.

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, the
Joint Bookrunners and the Joint Lead Arrangers and their respective Affiliates,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent, the Joint Bookrunners and the Joint Lead Arrangers
(limited to a single outside counsel and, to the extent necessary, one law firm
acting as special outside counsel in each relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or

 

111



--------------------------------------------------------------------------------

any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit, and (iii) all reasonable and documented out
of pocket expenses incurred by the Administrative Agent, any Issuing Lender or
any Lender, including the fees, disbursements and other charges of any counsel
for the Administrative Agent, any Issuing Lender or any Lender (limited to one
external counsel and, to the extent necessary, one law firm acting as special
outside counsel in each relevant jurisdiction and, solely in the event of an
actual or perceived conflict of interest, one additional counsel (and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)), in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof.

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits and related costs, expenses and disbursements, including the
fees, charges and disbursements of any counsel (limited to a single outside
counsel to such Indemnitees, taken as a whole, one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and, solely in the event of an actual or perceived
conflict of interest, one additional counsel (and, if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)), to each group of similarly situated
affected Indemnitees taken as a whole) for any Indemnitee, incurred by or
asserted against any Indemnitee or to which any Indemnitee may become subject,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from (x) the gross negligence, willful misconduct or bad faith of such
Indemnitee or any of its Related Parties as determined by a court of competent
jurisdiction by final and nonappealable judgment, (y) a material breach by such
Indemnitee or any of its Related Parties of its obligations under this Agreement
or any other Loan Document determined by a court of competent jurisdiction by
final and nonappealable judgment, or (z) a dispute arising solely among
Indemnitees (other than any dispute with an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, a Joint Bookrunner, a Joint
Lead Arranger, an Issuing Lender or any other similar role under any Loan
Document) not arising out of any act or omission on the part of the Borrower or
its Affiliates.

(c)     Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

 

112



--------------------------------------------------------------------------------

(d)     Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, neither the Borrower, the Administrative Agent, any Loan Party,
any Issuing Lender or any Lender shall assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan,
Letter of Credit or the use of the proceeds thereof; provided that nothing in
this clause (d) shall limit the obligations of the Borrower to indemnify an
Indemnitee against special, indirect, consequential or punitive damages to the
extent required under Section 9.03(b).

(e)     Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

(f)     For the avoidance of doubt, any indemnification relating to Taxes, other
than Taxes resulting from any non-Tax claim, shall be covered by Section 2.18
and shall not be covered by this Section 9.03.

SECTION 9.04    Successors and Assigns; Participations.

(a)     Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)     Assignments by Lenders.

(i)     Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees, other than a
natural person, a Disqualified Lender, any Loan Party or any of its Affiliates,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A)     the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person (other than
a natural person or a Disqualified Lender); provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;

 

113



--------------------------------------------------------------------------------

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C)     (in the case of assignments of the Revolving Credit Commitment and
Revolving Credit Loans) each Issuing Lender, unless such assignment is to
another Revolving Credit Lender, in which case such consent is not required.

(ii)     Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, or, in
the case of an assignment of Term Loans, Incremental Term Loans, Refinancing
Term Loans and Extended Term Loans, $1,000,000, unless each of the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)     (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for any assignment to an assignee that is not a
Lender or an Affiliate of a Lender (provided that the Administrative Agent may,
in its sole discretion, elect to reduce or waive such processing and recordation
fee in the case of any assignment) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent; and

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent the applicable tax forms required by Section 2.18(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii)     Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this

 

114



--------------------------------------------------------------------------------

Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)     Maintenance of Register. The Administrative Agent, acting for this
purpose solely as a non-fiduciary agent of the Borrower, shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and by any Issuing Lender and any
Lender with respect to Loans and other Obligations which are held by such
Issuing Lender or Lender only, at any reasonable time and from time to time upon
reasonable prior notice.

(v)     Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the applicable tax forms required by Section 2.18(e), the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)     Participations.

(i)    Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (other than to a natural person, a
Disqualified Lender or any Loan Party or any of its Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 2.18(e) (it being understood that the documentation required
under

 

115



--------------------------------------------------------------------------------

Section 2.18(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, LC Disbursements or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans, LC Disbursements or other obligations
under this Agreement), except to the extent that such disclosure is necessary to
establish that such Loan, LC Disbursement or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Borrower and the Lenders expressly acknowledge that
the Administrative Agent (in its capacity as such or as a Joint Bookrunner,
Joint Lead Arranger or other agent hereunder) shall not have any obligation to
monitor whether participations are made to Disqualified Lenders or natural
persons and none of the Borrower or the Lenders will bring any claim to such
effect.

(ii)     Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.16 or 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless (i) the sale of the participation
to such Participant is made with the Borrower’s prior written consent (such
consent not to be unreasonably withheld, it being understood that the Borrower
may withhold its consent if such participation could be reasonably expected to
result in any increase in the Borrower’s payment obligations under Section 2.16
or 2.18) or (ii) such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation. No Participant shall be entitled to the benefits of Section 2.18
unless such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.

(d)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Disqualified Lender or any natural person) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)     No Assignments to Certain Persons. Notwithstanding anything herein to
the contrary, no assignment made and no participations sold pursuant to this
Section 9.04 shall be made or sold, as applicable, to (i) any Loan Party or any
Loan Party’s Affiliates or Subsidiaries, (ii) a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or (iii) a Disqualified Lender.

(f)     Disqualified Lenders.

 

116



--------------------------------------------------------------------------------

(i)     If any assignment or participation under this Section 10.04 is made to
any Disqualified Lender without the Borrower’s prior written consent (any such
person, a “Disqualified Person”), then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Loan and/or participation in any Letter of Credit held by
such Disqualified Person, purchase such Loan or participation and/or (C) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.04), all of its
interests, rights and obligations under this Agreement; provided that (I) in the
case of clause (B), the applicable Disqualified Person has received payment of
an amount equal to the lesser of (1) par and (2) the amount that such
Disqualified Person paid for the applicable Loans and participations in Letters
of Credit, plus accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Borrower, (II) in the case of clauses (A) and
(B), the Borrower shall not be liable to the relevant Disqualified Person under
Section 2.17 if any Eurodollar Loan owing to such Disqualified Person is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(III) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 10.04 (except that no registration and processing fee required
under this Section 10.04 shall be required with any assignment pursuant to this
paragraph and (IV) in no event shall such Disqualified Person be entitled to
receive amounts to which it would otherwise be entitled under Section 2.14(c).
Further, whether or not the Borrower has taken any action described in the
preceding sentence, no Disqualified Person identified by the Borrower to the
Administrative Agent (A) shall be permitted to (x) receive information
(including financial statements) provided by any Loan Party, the Administrative
Agent or any Lender and/or (y) attend and/or participate in conference calls or
meetings attended solely by the Lenders, the Issuing Lenders and the
Administrative Agent, (B) (x) for purposes of determining whether the Required
Lenders or the majority Lenders under any Class have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, shall have a right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender or
Issuing Lender to take (or refrain from taking) any such action; it being
understood that all Loans held by any Disqualified Person shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders,
majority Lenders under any Class or all Lenders have taken any action, and
(y) shall be deemed to vote in the same proportion as Lenders that are not
Disqualified Persons in any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
commenced by or against the Borrower or any other Loan Party and (C) shall not
be entitled to receive the benefits of Section 9.03. For the sake of clarity,
the provisions in this Section 9.04(f) shall not apply to any Person that is an
assignee of any Disqualified Person, if such assignee is not a Disqualified
Person.

(ii)     Notwithstanding anything to the contrary herein, each of the Borrower,
each Lender and each Issuing Lender acknowledges and agrees that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender or
Disqualified Person and the Administrative Agent shall have no liability with
respect to any assignment or participation made to any Disqualified Lender or
Disqualified Person (regardless of whether the consent of the Administrative
Agent is required thereto), and none of the Borrower, any Lender, any Issuing
Lender or their respective Affiliates will bring any claim to such effect.

 

117



--------------------------------------------------------------------------------

(iii)     Each Lender, upon execution and delivery hereof or upon succeeding to
an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (A) it is not a Disqualified Lender, it being
acknowledged by the Loan Parties, the Lenders and the other Guaranteed Parties
that the Administrative Agent will be entitled to rely on such representations
and warranties set forth in this clause (A) without any diligence in respect to
the accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (B) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

118



--------------------------------------------------------------------------------

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, with the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding the foregoing, no
amounts received from any Loan Party shall be applied to any Excluded Hedging
Obligations of such Loan Party.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)     Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document will
prevent the Administrative Agent, any Issuing Lender or any Lender from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established.

(c)     Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (c) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d)     Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

119



--------------------------------------------------------------------------------

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a)
solely in connection with the Loan Documents and the transactions contemplated
thereby, to its Affiliates and its and its Affiliates’ directors, officers,
employees and agents, including accountants, independent auditors, legal counsel
and other experts and advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) pursuant
to the order of any court or administrative agency or in any legal,
administrative or judicial proceeding where, in the reasonable judgment of the
Administrative Agent or the applicable Issuing Lender or Lender, as applicable,
disclosure is required by law or regulations (in which case, to the extent
practicable and not prohibited by applicable law and other than with respect to
any audit or examination conducted by bank accountants or any governmental bank
authority exercising examinations or regulatory authority, such Person shall
notify you promptly thereof prior to such disclosure), (c) upon the request or
demand of any governmental or other regulatory authority having jurisdiction
over the Administrative Agent or any Issuing Lender or Lender or any of their
respective Affiliates (in which case, to the extent practicable and not
prohibited by applicable law and other than with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examinations or regulatory authority, such Person shall notify you
promptly thereof prior to such disclosure), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Subsidiaries and their respective obligations, in each case of this clause (f),
other than a Disqualified Lender, provided that notwithstanding anything herein
to the contrary, the disclosure of the Disqualified Lenders List to any
assignee, Participant, prospective assignee, prospective Participant, or actual
or prospective counterparty (or its advisors), regardless of whether such Person
is a Disqualified Lender, shall be permitted, (g) with the consent of the
Borrower (not to be unreasonably withheld or delayed), to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than a Loan Party or (z) was already in the possession
of the Administrative Agent, any Issuing Lender or any Lender or any of their
respective Affiliates or is independently developed by any such Person, (i) for
purposes of establishing a “due diligence” defense, and (j) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facilities provided for herein. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to the Borrower and its Subsidiaries and their business,

 

120



--------------------------------------------------------------------------------

other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by a Loan Party and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that in the case of
information received from any Loan Party after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding any other provision of this Agreement
or any other Loan Document, the provisions of this paragraph shall survive with
respect to the Administrative Agent and each Lender and Issuing Lender until the
earlier to occur of (i) the second anniversary of such Person ceasing to be a
party to this Agreement or (ii) the Latest Maturity Date.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE APPROVED ELECTRONIC
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE INFORMATION OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE INFORMATION OR THE PLATFORM. In no event shall the
Administrative Agent, any Joint Bookrunner or Joint Lead Arranger (collectively,
the “Agent Parties”) or any of their respective Related Parties or the Loan
Parties or their Subsidiaries have any liability to (as applicable) the
Borrower, any Lender, any Issuing Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Information or notices through the Approved Electronic Platform,
any other electronic messaging service or through the Internet, Intralinks or
other similar electronic information transmission system, except to the extent
that such losses, claims, damages,

 

121



--------------------------------------------------------------------------------

liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment of a court to have resulted from the bad
faith, gross negligence or willful misconduct of such Agent Party or the
Borrower, as applicable; provided, however, that in no event shall any Agent
Party or any of their respective Related Parties or the Borrower have any
liability to (as applicable) the Loan Parties or their Subsidiaries, any Lender,
any Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages) in
connection with the foregoing.

SECTION 9.13    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA PATRIOT Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Act.

SECTION 9.14    Collateral Matters; Release of Guarantees and Liens.

(a)     Collateral Matters. Each Lender authorizes and directs the
Administrative Agent to enter into the Security Documents and any intercreditor
agreement contemplated by this Agreement on behalf of and for the benefit of the
Lenders and the other Secured Parties named therein and agrees to be bound by
the terms of each Security Document and any intercreditor agreement. Each Lender
hereby agrees, and each holder of any note executed and delivered pursuant to
Section 2.11(e) and each other Secured Party by the acceptance thereof will be
deemed to agree that, except as otherwise set forth herein, any action taken by
the Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.
Notwithstanding anything to the contrary contained in any of the Loan Documents,
the Administrative Agent and each Secured Party hereby agree that no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty or take any other action under any Loan Document, it
being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties in accordance with the terms hereof
and thereof. No Specified Hedging Agreement will create (or be deemed to create)
in favor of any counterparty that is a party to such Specified Hedging Agreement
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party except as expressly provided in this Agreement
or any Security Document. By accepting the benefits of the Collateral, each
counterparty pursuant to a Specified Hedging Agreement, as applicable, shall be
deemed to have appointed the Administrative Agent as its agent and agreed to be
bound by the Loan Documents as a Secured Party.

(b)     Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.02)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guaranteed Obligations or subordinating any Lien in favor of the
Administrative Agent in order to comply with any permitted restriction in
connection with a Lien permitted under Section 6.02 (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 9.02 or (ii) under the
circumstances in clause (c) below. The Lenders hereby confirm the Administrative
Agent’s authority to release or subordinate its Lien on particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty pursuant to this Section and the terms of the Guaranty
Agreement. In each case as specified in this Section, the Administrative Agent
will, at the Borrower’s expense, execute

 

122



--------------------------------------------------------------------------------

and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the subordination of such Lien, release of such
item of Collateral from the assignment and security interest granted under the
Security Documents, or to release such Subsidiary Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section and subject to receipt by the Administrative Agent of
a certification of the Borrower as to such release or subordination being
permitted pursuant to the terms of this Agreement or any other Loan Document
(and the Administrative Agent may rely conclusively on such certification
without further inquiry); provided that (x) the Administrative Agent shall not
be required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose it to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (y) such release shall not in any manner discharge, affect or
impair the Guaranteed Obligations or any Liens upon (or obligations of the
Borrower or any Subsidiary Guarantor in respect of) all interests retained by
the Borrower or any Subsidiary Guarantor, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
either the Administrative Agent. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under the
Guaranty pursuant to this Section.

(c)     Release of Guaranty and Collateral. At such time as the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated or been cash collateralized in a manner
consistent with the requirements in Section 2.07(k) and all LC Disbursements
shall have been reimbursed and the other obligations under the Loan Documents
(other than obligations under or in respect of Specified Hedging Agreements,
Cash Management Obligations or contingent indemnification obligations as to
which no claim has been asserted) shall have been paid in full, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents and the Guaranty shall terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the any Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
no Lender has any obligation to any Loan Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lenders and
their respective Affiliates may be engaged in a broad range of

 

123



--------------------------------------------------------------------------------

transactions that involve interests that differ from those of the Loan Parties
and their Affiliates, and no Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(e) the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each Loan Party agrees that it will not assert any claim against any Lender
based on an alleged breach of fiduciary duty by such Lender in connection with
this Agreement and the Transactions contemplated hereby.

SECTION 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

EVENTBRITE, INC. By:   /s/ Randy Befumo  

Name: Randy Befumo

Title:   Chief Financial Officer

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, as a Lender and as an Issuing Lender

By:   /s/ Timothy D. Lee  

Name: Timothy D. Lee

Title:   Executive Director

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as a Lender and as an Issuing Lender

By:   /s/ Rebecca Kratz  

Name: Rebecca Kratz

Title:   Authorized Signatory

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:   /s/ Trefor Bacon  

Name: Trefor Bacon

Title:   Director

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Nicholas Heslip  

Name: Nicholas Heslip

Title:   Authorized Signatory

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Wendy Wong  

Name: Wendy Wong

Title:   Director, Relationship Manager

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Nicholas Hahn  

Name: Nicholas Hahn

Title:   Managing Director

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ Robert Hernandez  

Name: Robert Hernandez

Title:   SVP-GM

[Signature Page to Eventbrite Credit Agreement]